

EXHIBIT 10.3





Execution Version
INTERCREDITOR AGREEMENT
dated as of
August 28, 2020


among
DEUTSCHE BANK TRUST COMPANY AMERICAS
as LC Collateral Agent,
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Notes Collateral Agent,
BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED
 when joined hereto as LC Australian Collateral Agent,


WEATHERFORD INTERNATIONAL PLC,
and
The other Grantors Named Herein

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
ARTICLE I Definitions
2
SECTION 1.01
Construction; Certain Defined Terms
2
SECTION 1.02
Luxembourg Terms
13
     
ARTICLE II Priorities and Agreements with Respect to Collateral
14
SECTION 2.01
Priority of Claims
14
SECTION 2.02
Actions With Respect to Collateral; Prohibition on Contesting Liens
16
SECTION 2.03
No Duties of Senior Representative; Provision of Notice
17
SECTION 2.04
No Interference; Payment Over; Reinstatement
19
SECTION 2.05
Automatic Release of Junior Liens
20
SECTION 2.06
Certain Agreements With Respect to Insolvency or Liquidation Proceedings
21
SECTION 2.07
Reinstatement
28
SECTION 2.08
[Reserved]
28
SECTION 2.09
Insurance
28
SECTION 2.10
Refinancings
28
SECTION 2.11
Amendments to Security Documents
29
SECTION 2.12
Possessory Collateral Agent as Gratuitous Bailee for Perfection
30
SECTION 2.13
Control Agreements
31
SECTION 2.14
Rights under Permits and Licenses
31
     
ARTICLE III Existence and Amounts of Liens and Obligations
32
     
ARTICLE IV Consent of Grantors
32
     
ARTICLE V Representations and Warranties
32
SECTION 5.01
Representations and Warranties of Each Party
32
SECTION 5.02
Representations and Warranties of Each Representative
33
     
ARTICLE VI Collateral Agency for Foreign Collateral
33
SECTION 6.01
Appointment of Foreign Collateral Agent
33
SECTION 6.02
Rights as a Secured Party
34
SECTION 6.03
Exculpatory Provisions
34
SECTION 6.04
Reliance by the Foreign Collateral Agent
35
SECTION 6.05
Delegation of Duties
35
SECTION 6.06
Resignation of Foreign Collateral Agent
36
SECTION 6.07
Non-Reliance on Foreign Collateral Agent and Other Secured Parties
36
SECTION 6.08
Collateral Matters
37
SECTION 6.09
Discretionary Rights
37
SECTION 6.10
Indemnification of Foreign Collateral Agent
38
SECTION 6.11
Treatment of Proceeds of Foreign Collateral
39
SECTION 6.12
Currency Conversion
40
SECTION 6.13
Swiss Collateral
40





i

--------------------------------------------------------------------------------





SECTION 6.14
Scottish Collateral
41
SECTION 6.15
Benefits of Foreign Collateral Agent
41
     
ARTICLE VII Miscellaneous
42
SECTION 7.01
Legends
42
SECTION 7.02
Notices
43
SECTION 7.03
Waivers; Amendment
44
SECTION 7.04
Parties in Interest
44
SECTION 7.05
Survival of Agreement
45
SECTION 7.06
Counterparts
45
SECTION 7.07
Severability
45
SECTION 7.08
Governing Law; Jurisdiction; Consent to Service of Process
45
SECTION 7.09
WAIVER OF JURY TRIAL
46
SECTION 7.10
Headings
46
SECTION 7.11
Conflicts
46
SECTION 7.12
Provisions Solely to Define Relative Rights
46
SECTION 7.13
Agent Capacities
46
SECTION 7.14
Supplements
47
SECTION 7.15
Collateral Agent Rights, Protections and Immunities
47
SECTION 7.16
Other Junior Intercreditor Agreements
47
SECTION 7.17
Additional Grantors
48
SECTION 7.18
Joinder of LC Australian Collateral Agent
48
SECTION 7.19
Purchase Right.
48





ii

--------------------------------------------------------------------------------


This INTERCREDITOR AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 28, 2020, is
among BTA Institutional Services Australia Limited (ABN 48 002 916 396), in its
capacity as trustee of the LC Australian Security Trust referred to herein (when
joined to this Agreement, in such capacity, together with its successors in
substantially the same capacity as may from time to time be appointed, the “LC
Australian Collateral Agent”), Deutsche Bank Trust Company Americas (“DBTCA”),
as administrative agent and collateral agent for the LC Secured Parties referred
to herein (in such capacity, together with its successors and co-agents and, as
applicable, sub-agents (including with respect to the LC Australian Collateral,
the LC Australian Collateral Agent), in substantially the same capacity as may
from time to time be appointed, the “LC Collateral Agent”), Wilmington Trust,
National Association (“Wilmington Trust”), as collateral agent for the Notes
Secured Parties referred to herein (in such capacity, together with its
successors and co-agents and, as applicable, sub-agents, in substantially the
same capacity as may from time to time be appointed, the “Notes Collateral
Agent”), the Parent (as defined below) and the other Subsidiaries of the Parent
from time to time party hereto.
Weatherford International Ltd., a Bermuda exempted company limited by shares
(“WIL-Bermuda” or “Notes Issuer”), Weatherford International plc, a public
limited company incorporated in the Republic of Ireland (“Parent”), certain
other subsidiaries of Parent, Wilmington Trust, as trustee (in such capacity,
together with its successors and co-trustees, as applicable, in substantially
the same capacity as may from time to time be appointed, the “Notes Trustee”)
and the Notes Collateral Agent are party to the Notes Indenture, dated as of the
date hereof (the “Existing Notes Indenture”), providing for an initial aggregate
principal amount of up to $500,000,000 of the Notes Issuer’s 8.75% Senior
Secured First Lien Notes due 2024 (the “Notes”).
WIL-Bermuda and Weatherford International LLC, a Delaware limited liability
company (“WIL-Delaware”) (the “LC Borrowers”), the issuing lenders from time to
time party thereto (the “Issuing Lenders”), the lenders from time to time party
thereto (the “LC Lenders”) and the LC Collateral Agent are party to the Credit
Agreement, dated as of December 13, 2019  , pursuant to which the Issuing
Lenders have agreed to issue, and the LC Lenders have agreed to purchase
participations in, letters of credit (as amended by the Amendment No. 1
thereoto, dated as of the date hereof, the “Existing LC Credit Agreement”).
This Agreement governs the relationship between the LC Secured Parties as a
group, on the one hand, and the Notes Secured Parties, on the other hand, with
respect to the Collateral shared by the LC Secured Parties and the Notes Secured
Parties.  In addition, it is understood and agreed that not all of the Secured
Parties may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or their Representative or Collateral Agent) does not otherwise
have a security interest under their respective security documents.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------

ARTICLE I

Definitions


SECTION 1.01          Construction; Certain Defined Terms.
(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles, Sections and Exhibits of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.
(b)          As used in this Agreement, the following terms have the meanings
specified below:
 “Agreement” has the meaning set forth in the recitals.
“Applicable Junior Collateral Agent” means (a) with respect to the LC Priority
Collateral, the Notes Collateral Agent, and (b) with respect to the Notes
Priority Collateral, the LC Collateral Agent.
“Applicable Possessory Collateral Agent” means (a) with respect to Notes
Priority Possessory Collateral, the Notes Collateral Agent, (b) with respect to
LC Priority Possessory Collateral, the LC Collateral Agent, and (c)
notwithstanding the foregoing, with respect to Foreign Collateral, the Foreign
Collateral Agent.
“Applicable Senior Collateral Agent” means (a) with respect to the Notes
Priority Collateral, the Notes Collateral Agent, and (b) with respect to the LC
Priority Collateral, the LC Collateral Agent.
“Bank Product Obligations” means all “Banking Services Obligations” and all
“Swap Obligations” as defined in the LC Credit Agreement (other than “Excluded
Swap Obligations” as defined in the LC Credit Agreement).
“Bankruptcy Case” has the meaning set forth in Section 2.06(b).
2

--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, as amended.


“Business Day” means any day that is not a Saturday, Sunday or other day that is
a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.
“Class” has the meaning set forth in the definition of Senior Secured
Obligations.
“Collateral” means all assets and properties subject to (or purportedly subject
to) Liens in favor of any Secured Party created by any of the Foreign Collateral
Documents, Notes Security Documents or the LC Security Documents, as applicable,
to secure the Notes Obligations or the LC Obligations, as applicable.
“Collateral Agent” means the Foreign Collateral Agent, the Notes Collateral
Agent, the LC Collateral Agent, or any of the foregoing, as the context may
require.
“Comparable Junior Priority Collateral Document” means, in relation to any
Senior Secured Obligations Collateral subject to any Lien created (or
purportedly created) under any Senior Secured Obligations Collateral Document,
those Junior Secured Obligations Collateral Documents that create (or purport to
create) a Lien on the same Collateral, granted by the same Grantor.
“Controlling Party” means (i) for decisions relating to Foreign Collateral that
is Notes Priority Collateral, the Notes Collateral Agent and; (ii) for decisions
relating to Foreign Collateral that is LC Priority Collateral, the LC Collateral
Agent (and in the case of the LC Australian Collateral Agent, acting for, and
with any decisions relating to LC Australian Collateral made by, the LC
Administrative Agent).
“Debtor Relief Laws” means the Bankruptcy Code, the United Kingdom’s Insolvency
Act 1986, the Council Regulation (EU) No. 2015/848 of 20 May 2015 on insolvency
proceedings (recast), as amended, the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), Dutch Bankruptcy Act
(faillissementswet), the Winding-Up and Restructuring Act (Canada), the German
Insolvency Code (Insolvenzordnung), Swiss Federal Debt Collection and Bankruptcy
Act (Bundesgesetz über Schuldbetreibung und Konkurs), Part XIII of the Bermuda
Companies Act 1981, the Luxembourg Commercial Code and the Luxembourg Act dated
10 August 1915 on Commercial Companies, the Insolvency Act 2003 of the British
Virgin Islands and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, examinership reorganization or similar debtor relief
laws of the United States of America or other applicable jurisdictions from time
to time in effect, in each case as amended, including any corporate law of any
jurisdiction which may be used by a debtor to obtain a stay or a compromise,
settlement, adjustment or arrangement of the claims of its creditors against it
and including any rules and
3

--------------------------------------------------------------------------------

regulations pursuant thereto (but, in each case, shall exclude any part of such
laws, rules or regulations which relate solely to any solvent reorganization or
solvent restructuring process).


“Default Disposition” means any private or public sale or disposition of all or
any material portion of the Senior Secured Obligations Collateral (including
Foreign Collateral) by one or more Grantors with the consent of Senior
Collateral Agent or Foreign Collateral Agent (as instructed by the Controlling
Party), as applicable, after the occurrence and during the continuation of an
Event of Default under the Senior Secured Obligations Security Documents or the
Notes Indenture or LC Credit Agreement, as applicable (and prior to the
Discharge of the Senior Secured Obligations), including any disposition
contemplated by Section 9-620 of the UCC, which disposition is conducted by such
Grantors with the consent of Senior Collateral Agent or Foreign Collateral Agent
(as instructed by the Controlling Party) in connection with good faith efforts
by Senior Collateral Agent or Foreign Collateral Agent (as instructed by the
Controlling Party) to collect the Senior Secured Obligations through the
disposition of Senior Secured Obligations Collateral (including any Foreign
Collateral).
“DIP Financing” has the meaning set forth in Section 2.06(b).
“DIP Financing Liens” has the meaning set forth in Section 2.06(b).
“DIP Lenders” has the meaning set forth in Section 2.06(b).
“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been threatened (in writing) or asserted) of all such Obligations then
outstanding, if any, and, with respect to (x) letters of credit or letter of
credit guaranties outstanding under the agreements or instruments governing such
Obligations (as related to all or any subset of Obligations, the “Relevant
Instruments”); (y) Bank Product Obligations; and (z) asserted or threatened (in
writing) claims, demands, actions, suits, investigations, liabilities, fines,
costs, or damages for which a party may be entitled to indemnification or
reimbursement by any Grantor, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner consistent with such Relevant Instruments,
in each case after or concurrently with the termination of all commitments to
extend credit thereunder, and the termination of all commitments of “secured
parties” under the Relevant Instruments (including, in any event, all such
interest, fees, costs, expenses and other charges regardless of whether such
amounts are allowed, allowable or reasonable in any Insolvency or Liquidation
Proceeding, whether under Section 506 of the Bankruptcy Code of otherwise);
provided that (i) the Discharge of Notes Obligations shall not be deemed to have
occurred if such payments are made with the proceeds of Notes Obligations that
constitute an exchange or replacement for or a refinancing of Notes Obligations
and (ii) the Discharge of LC Obligations shall not be deemed to have occurred if
such payments are made with the proceeds of LC Obligations that constitute an
exchange or replacement for or a refinancing of such Obligations or LC
Obligations. In the event any Obligations are modified and such Obligations are
paid over time or otherwise modified, in each case, pursuant to Section 1129 of
the Bankruptcy Code or similar Debtor Relief Law, such Obligations shall be
deemed to be discharged only when the final payment is made, in cash, in respect
of such indebtedness and any
4

--------------------------------------------------------------------------------

obligations pursuant to such new or modified indebtedness shall have been
satisfied. The term “Discharged” shall have a corresponding meaning.


“European Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)
“Event of Default” means an “Event of Default” under and as defined in the Notes
Indenture or the LC Credit Agreement, as the context may require.
“Foreign Collateral” has the meaning set forth in Section 2.01(d).
“Foreign Collateral Agent” means either the LC Collateral Agent or the Notes
Collateral Agent with respect to Foreign Collateral as set forth in Section
6.01(i) and (ii), and their respective successors or assigns (as appointed in
accordance with Article VI hereof).
“Foreign Collateral Documents” means the documents listed on Schedule I attached
hereto and any other documents creating (or purporting to create) a Lien on any
Foreign Collateral in favor of the Secured Parties and/or the Foreign Collateral
Agent/Preceding Foreign Collateral Agent acting in their respective capacities
and all documents delivered therewith.
“Grantor” means Parent and each Subsidiary of Parent that shall have granted any
Lien in favor of any Collateral Agent on any of its assets or properties to
secure any of the Obligations.
“Insolvency or Liquidation Proceeding” means (a) any case or proceeding
commenced by or against the Parent or any other Grantor under the Bankruptcy
Code or other Debtor Relief Laws or any other process or proceeding for the
reorganization, recapitalization, restructuring, adjustment, arrangement or
marshalling of the assets or liabilities of the Parent or any other Grantor or
any receivership or assignment for the benefit of creditors relating to the
Parent or any other Grantor or relating to all or a substantial part of the
property or assets of the Parent or any other Grantor or any similar case or
proceeding relative to the Parent or any other Grantor, or their respective
property or their respective creditors, as such, in each case whether or not
voluntary; (b) any process or proceeding for the appointment of any trustee in
bankruptcy, receiver, receiver and manager, interim receiver, administrator,
liquidator, monitor, custodian, sequestrator, examiner, conservator or any
similar official appointed for or relating to the Parent or any other Grantor or
all or a substantial portion of their respective property and assets, in each
case whether or not voluntary; (c) any liquidation, dissolution, examinership,
marshalling of assets or liabilities or other winding up (or similar process) of
or relating to the Parent or any other Grantor, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or (d) any
other proceeding of any type or nature in which substantially all claims of
creditors of the Parent or any other Grantor, or of a class of creditors of the
Parent or any other Grantor, are stayed, compromised, restructured or determined
and any payment, distribution, restructuring or arrangement is or may be made on
account of or in relation to such claims.
“Junior Claims” means (a) with respect to the Notes Priority Collateral, the LC
Obligations secured by such Collateral and (b) with respect to the LC Priority
Collateral, the Notes Obligations secured by such Collateral.
5

--------------------------------------------------------------------------------

“Junior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the Notes Collateral Agent and (b) with respect to the Notes Priority
Collateral, the LC Collateral Agent.


“Junior Representative” means (a) with respect to the LC Priority Collateral,
the Notes Collateral Agent and (b) with respect to the Notes Priority
Collateral, the LC Collateral Agent.
“Junior Secured Obligations” means (a) with respect to the Notes Obligations (to
the extent such Obligations are secured by the Notes Priority Collateral), the
LC Obligations (to the extent such Obligations are secured by the Notes Priority
Collateral) and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the LC Priority Collateral), the Notes Obligations
(to the extent such Obligations are secured by the LC Priority Collateral).
“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Junior Claims.
“Junior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the Notes Security Documents and (b) with respect to the Notes
Obligations, the LC Security Documents.
“Junior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the Notes Secured Parties (to the extent that the
Obligations owing to such Notes Secured Parties are secured by the LC Priority
Collateral) and (b) with respect to the Notes Priority Collateral, the LC
Secured Parties (to the extent that the Obligations owing to such LC Secured
Parties are secured by the Notes Priority Collateral).
“LC Administrative Agent” means the Administrative Agent under, and as defined
in, the LC Credit Agreement together with its successors and co-agents in
substantially the same capacity as may from time to time be appointed.
“LC Australian Collateral Agent” has the meaning set forth in the recitals.
“LC Australian Security Documents” means the LC Australian Security Trust Deed
and each other Australian law governed document now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations in favor of the LC Australian Collateral
Agent.
“LC Australian Security Trust” means the “Security Trust” under and as defined
in the LC Australian Security Trust Deed.
“LC Australian Security Trust Deed” means the Security Trust Deed to be entered
into among the Borrowers, the LC Administrative Agent, the LC Lenders and the LC
Australian Collateral Agent.
“LC Collateral Agent” has the meaning set forth in the recitals.
6

--------------------------------------------------------------------------------

“LC Credit Agreement” means the Existing LC Credit Agreement, as amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof,
including any agreement or indenture extending the maturity thereof,
Refinancing, replacing or otherwise restructuring all or any portion of the
indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Parent not to be included in the definition of “LC Credit
Agreement”).


“LC Documents” means the LC Credit Agreement, the LC Security Agreement, the LC
Mortgages, the LC Australian Security Documents and the other “Loan Documents”
as defined in the LC Credit Agreement.
“LC Facility Guarantee” means any guarantee of the Obligations of the Parent
under the LC Credit Agreement by any Person in accordance with the provisions of
the LC Credit Agreement.
“LC Facility Guarantor” means any Person that incurs a LC Facility Guarantee;
provided that, upon the release or discharge of such Person from its LC Facility
Guarantee in accordance with the LC Credit Agreement, such Person ceases to be a
LC Facility Guarantor.
“LC Facility Secured Parties” means the “Secured Parties” as defined in the LC
Credit Agreement.
“LC Lenders” has the meaning set forth in the recitals.
“LC Mortgages” means all “Mortgages” as defined in the LC Credit Agreement.
“LC Obligations” means all “Secured Obligations” (as such term is defined in the
LC Credit Agreement) of the LC Borrowers and other obligors under the LC Credit
Agreement or any of the other LC Documents, including obligations to pay
principal, premiums, if any, and interest, attorneys’ fees, fees, costs,
charges, expenses, Letters of Credit (as defined in the LC Credit Agreement) and
commissions, (and, with regard to all such items, including any interest
accruing after the commencement of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such proceeding) when due and
payable, and all other amounts due or to become due under or in connection with
the LC Documents and the performance of all other Obligations of the obligors
thereunder under the LC Documents, according to the respective terms thereof.
“LC Priority Collateral” means all Collateral (other than Notes Priority
Collateral) now owned or at any time hereafter acquired (including, for the
avoidance of doubt, any such assets that, but for the application of Section 552
of the Bankruptcy Code (or any provision of any other Debtor Relief Law), would
constitute LC Priority Collateral) by any Grantor consisting of (a) all assets
securing the LC Obligations on the date hereof immediately prior to giving
effect to Amendment No. 1, dated as of August 28, 2020, (b) all assets of
Grantors organized in the LC Priority Jurisdictions, and (c) all assets required
to be subject of the Lien securing the LC
7

--------------------------------------------------------------------------------

Obligations pursuant to the LC Credit Agreement and (d) all products and
proceeds of any and all of the foregoing.


“LC Priority Jurisdictions” means the Specified Jurisdictions as defined in the
LC Credit Agreement other than the Notes Priority Jurisdictions. .
“LC Priority Possessory Collateral” means LC Priority Collateral that is
Possessory Collateral.
“LC Secured Parties” means the (a) the LC Collateral Agent (including for
avoidance of doubt the LC Australian Collateral Agent), and (b) the LC Facility
Secured Parties.
“LC Security Agreement” means the U.S. Security Agreement, as amended by the
Amendment No. 1 to U.S. Security Agreement, dated as of the Amendment No. 1
Effective Date (as such term is defined in the LC Credit Agreement), by and
among the Parent, LC Borrowers, each other pledgor party thereto and the LC
Collateral Agent, as amended, amended and restated, supplemented or modified
from time to time.
“LC Security Documents” means the LC Security Agreement, the LC Mortgages, the
LC Australian Security Documents and any other documents now existing or entered
into after the date hereof that create Liens on any assets or properties of any
Grantor to secure any LC Obligations.
“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, charge or encumbrance of any kind, including any conditional sale or
other title retention agreement or any lease in the nature thereof or a
‘security interest’ (as defined in section 12 (1) and (2) of the Personal
Property Securities Act 2009 (Cth)) (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise).
“Luxembourg Obligors” means any Grantor organized under the laws of the Grand
Duchy of Luxembourg.
“Memorandum” has the meaning set forth in Section 2.02(e).
“Mortgages” means the Notes Mortgages and the LC Mortgages.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Notes Collateral Agent” has the meaning set forth in the recitals.
“Notes Documents” means the Notes Indenture, the Notes Security Documents and
the other “Notes Documents” as defined in the Notes Indenture.
“Notes Indenture” means the Existing Notes Indenture, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the initial purchasers  or otherwise), restructured, repaid, refunded,
Refinanced or otherwise modified from time to time after the date hereof, in
accordance with the terms hereof, including any agreement or
8

--------------------------------------------------------------------------------

indenture extending the maturity thereof, Refinancing, replacing or otherwise
restructuring all or any portion of the indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof (except to the extent any
such Refinancing, replacement or restructuring is designated by the Parent not
to be included in the definition of “Notes Indenture”).


“Notes Issuer” has the meaning set forth in the recitals.
“Notes Mortgages” means all “Mortgages” as defined in the Notes Indenture.
“Notes Obligations” means all “Indenture Obligations” (as such term is defined
in the Notes Indenture) of the Notes Parties (as defined in the Notes Indenture)
under the Notes Indenture or any of the other Notes Documents, including
obligations to pay principal, premiums, if any, interest, attorneys fees, fees,
costs, charges, expenses, commissions, fees and charges (and, with regard to all
such items, including any interest accruing after the commencement of any
Insolvency or Liquidation Proceeding, regardless of whether allowed or allowable
in such proceeding) when due and payable, and all other amounts due or to become
due under or in connection with the Notes Documents and the performance of all
other Obligations of the obligors thereunder to the holders, the Notes Trustee,
the Notes Collateral Agent, any other trustees and agents under the Notes
Documents according to the respective terms thereof.
“Notes Priority Collateral” means all Collateral now owned or at any time
hereafter acquired (including, for the avoidance of doubt, any such assets that,
but for the application of Section 552 of the Bankruptcy Code (or any provision
of any other Debtor Relief Law), would constitute Notes Priority Collateral) by
(i) any Grantor (x) formed in Notes Priority Jurisdictions or (y) consisting of
Capital Stock of Subsidiaries that are formed or located in the Cayman Islands,
China, Cyprus, Qatar, Romania, Russia or the United Arab Emirates, other than to
the extent such Subsidiary is a direct or indirect owner of a majority of
Capital Stock in an LC Facility Guarantor or such Subsidiary becomes an LC
Facility Guarantor as contemplated under the LC Credit Agreement as in effect on
the date hereof, and (ii) all products and proceeds of any the foregoing;
provided that, for the avoidance of doubt, in no event shall Notes Priority
Collateral include (x) any assets securing the LC Obligations on the date hereof
immediately prior to giving effect to Amendment No. 1 to the LC Credit Agreement
dated as of August 28, 2020 and (y) any assets required to be subject of the
Lien securing the LC Obligations pursuant to the LC Credit Agreement on the date
hereof immediately prior to giving effect to Amendment No. 1 to the LC Credit
Agreement dated as of August 28, 2020.
“Notes Priority Jurisdictions” means Mexico, Brazil and any other jurisdictions
agreed upon by the Required Lenders under, and as defined in, the LC Credit
Agreement.
“Notes Priority Possessory Collateral” means Notes Priority Collateral that is
Possessory Collateral.
“Notes Secured Parties” means the “Secured Parties” as defined in the Notes
Indenture.
9

--------------------------------------------------------------------------------

“Notes Security Agreement” means the Security Agreement (as such term in defined
in the Notes Indenture), dated as of the date hereof, by and among WIL-Bermuda
and the Notes Collateral Agent, as amended, amended and restated, supplemented
or modified from time to time.


“Notes Security Documents” means the Notes Security Agreement, the Notes
Mortgages and any other documents now existing or entered into after the date
hereof that create or purport to create Liens on any assets or properties of any
Grantor to secure any Notes Obligations.
“Notes Trustee” has the meaning set forth in the recitals.
“Obligations” means the Notes Obligations and the LC Obligations.
“Parent” has the meaning set forth in the recitals.
“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable credit judgment (from the perspective of a secured lender).
“Permitted Remedies” means, with respect to any Junior Secured Obligations:
(a)          filing a proof of claim or statement of interest with respect to
such Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(b)          taking any action (not adverse to the Liens securing Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Senior
Collateral Agent or any of the Senior Secured Obligations Secured Parties to
exercise rights, powers and/or remedies in respect thereof) in order to create,
perfect, preserve or protect (but not enforce) its Lien on any of the
Collateral;
(c)          filing any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Junior Secured Obligations Secured Parties, including any claims secured by
the Junior Secured Obligations Collateral, in each case in accordance with the
terms of this Agreement;
(d)          filing any pleadings, objections, motions or agreements which
assert rights or interests available to unsecured creditors of the Grantors
arising under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case in accordance with the terms of this Agreement
or applicable law (including the bankruptcy laws of any applicable
jurisdiction);
(e)          join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Secured Obligations Collateral of the Senior Collateral
Agent initiated by such Senior Collateral Agent to the extent that any such
action could not reasonably be expected, in any material respect, to restrain,
hinder, limit, delay for any material period or otherwise interfere with an
enforcement
10

--------------------------------------------------------------------------------

action by such Senior Collateral Agent (it being understood that neither the
Junior Collateral Agent nor any Junior Secured Obligations Secured Parties shall
be entitled to receive any proceeds from the Senior Secured Obligations
Collateral unless otherwise expressly permitted herein);


(f)          subject to Section 2.04(a)(iii), inspect, appraise or value the
Collateral (and to engage or retain investment bankers or appraisers for the
purposes of appraising or valuing the Collateral) or to receive information or
reports concerning the Collateral, in each case pursuant to the terms of the
Notes Documents or LC Documents, as applicable, or applicable law;
(g)          subject to Section 2.04(a)(iii), take any action to seek and obtain
specific performance or injunctive relief to compel a Grantor to comply with (or
not to violate or breach) an obligation under the Notes Documents or LC
Documents, as applicable; provided that such action does not include any action
by a Junior Secured Obligations Secured Party to seek specific performance or
injunctive relief against any Senior Secured Obligations Secured Party or the
sale or disposition of any such Senior Secured Obligations Secured Party’s
Senior Secured Obligations Collateral in contravention of the other provisions
of this Agreement;
(h)          make a cash or, if allowed pursuant to applicable law, credit bid
for Collateral at any public or private sale thereof, provided that (i) such
Secured Party does not challenge the bid of any Senior Secured Obligations
Secured Party for its Senior Secured Obligations Collateral or otherwise bid for
any Senior Secured Obligations Collateral other than by a bid that provides for
the Discharge of the Senior Secured Obligations, and (ii) each Senior Secured
Obligations Secured Party may, subject to the terms of its Senior Secured
Obligations Collateral Documents, offset its Senior Secured Obligations against
the purchase price for the Senior Secured Obligations Collateral; and
(i)          in any Insolvency or Liquidation Proceeding, (i) voting on any Plan
of Reorganization to the extent not otherwise prohibited by the terms hereof,
(ii) filing any proof of claim and (iii) making other filings and motions and
making any arguments in connection therewith (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that comply with the terms of this Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability partnership, limited
liability company or government, individual or family trusts or any agency or
political subdivision thereof.
“Plan of Reorganization” means any plan of reorganization, scheme of
arrangement, plan of arrangement or compromise, proposal, plan of liquidation,
agreement for composition or other type of plan, proposal or arrangement
proposed in or in connection with any Insolvency or Liquidation Proceeding.
“Possessory Collateral” means the Collateral in the possession or control of any
Collateral Agent (or its agents or bailees), to the extent that possession or
control thereof (a) perfects a Lien thereon under the Uniform Commercial Code or
(b) provides a substantially similar legal effects as “perfection” under the
Uniform Commercial Code under other applicable legislation of any jurisdiction. 
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Chattel Paper, in each case, delivered to or
in the
11

--------------------------------------------------------------------------------

possession of any Collateral Agent under the terms of the Notes Security
Documents or the LC Security Documents. All capitalized terms used in this
definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.


“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) of same.
“Preceding Foreign Collateral Agent” means Wells Fargo Bank, National
Association.
“Proceeds” has the meaning set forth in Section 2.01(a).
“Purchase Option Event” has the meaning set forth in Section 7.19(a).
“Purchase Price” has the meaning set forth in Section 7.19(b).
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property that does
not constitute Excluded Assets (as defined in the LC Credit Agreement).
“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indentures or any
successor or replacement agreement or agreements or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof).
“Refinanced” and “Refinancing” shall have correlative meanings; provided that
that any of the foregoing that increases the principal amount of Senior Claims
with respect to any Collateral shall be effective for purposes hereof only if
such increase does not contravene the documents pursuant to which any Junior
Claims with respect to such Collateral have been incurred, all as in effect on
the date hereof or as may be amended in accordance with the terms hereof.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s affiliates.
“Representative” means (a) in the case of any Notes Obligations, the Notes
Collateral Agent and (b) in the case of any LC Obligations, the LC Collateral
Agent.
“Secured Parties” means (a) the Notes Secured Parties and (b) the LC Secured
Parties.
“Senior Claims” means (a) with respect to the Notes Priority Collateral, the
Notes Obligations secured by such Collateral and (b) with respect to the LC
Priority Collateral, the LC Obligations secured by such Collateral.
12

--------------------------------------------------------------------------------

“Senior Collateral Agent” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the Notes Priority Collateral,
the Notes Collateral Agent.


“Senior Representative” means (a) with respect to the LC Priority Collateral,
the LC Collateral Agent and (b) with respect to the Notes Priority Collateral,
the Notes Collateral Agent.
“Senior Secured Obligations” means (a) with respect to the Notes Obligations (to
the extent such Obligations are secured by the LC Priority Collateral), the LC
Obligations, and (b) with respect to the LC Obligations (to the extent such
Obligations are secured by the Notes Priority Collateral), the Notes
Obligations; the LC Obligations shall, collectively, constitute one “Class” of
Senior Secured Obligations and the Notes Obligations shall constitute a separate
“Class” of Senior Secured Obligations.
“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Collateral in respect of which such Obligations constitute Senior Claims.
For the avoidance of doubt, notwithstanding the Foreign Collateral Agent holding
any Liens on Foreign Collateral for the benefit of the Secured Parties, subject
to Article VI, Foreign Collateral shall not be treated differently from other
Collateral when determining whether such Collateral or its proceeds are Senior
Secured Obligations Collateral.
“Senior Secured Obligations Collateral Documents” means (a) with respect to the
LC Obligations, the LC Security Documents and (b) with respect to the Notes
Obligations, the Notes Security Documents.
“Senior Secured Obligations Secured Parties” means (a) with respect to the LC
Priority Collateral, the LC Secured Parties (to the extent that the Obligations
owing to such LC Secured Parties are secured by the LC Priority Collateral) and
(b) with respect to the Notes Priority Collateral, the Notes Secured Parties (to
the extent that the Obligations owing to such Notes Secured Parties are secured
by the Notes Priority Collateral).
“Subsidiary” of a person means (a) a company or corporation, a majority of whose
voting stock is at the time, directly or indirectly, owned by such person, by
one or more subsidiaries of such person or by such person and one or more
subsidiaries of such person, (b) a partnership in which such person or one or
more subsidiaries of such person is, at the date of determination, a general
partner or (c) any other person (other than a corporation or partnership) in
which such person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such person.
“Taxes” means taxes, levies, imposts, duties, fees, assessments or other charges
of whatever nature now or hereafter imposed by any taxing authority, and all
interest, penalties or similar liabilities with respect thereto.
SECTION 1.02          Luxembourg Terms.  In this Agreement, in respect of any
Luxembourg Obligor or any other entity which is organized under the laws of the
Grand-Duchy
13

--------------------------------------------------------------------------------

of Luxembourg or has its “centre of main interests” (as that term is used in
Article 3(1) of the European Insolvency Regulation in Luxembourg, a reference
to:


(a)          a “liquidator”, “trustee”, “custodian”, “compulsory manager”,
“receiver”, “administrative receiver”, “administrator” or “similar officer”
includes any:
(i)          juge-commissaire or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
(ii)          liquidateur appointed under Articles 1100-1 to 1100-15 (inclusive)
of the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iii)          juge-commissaire or liquidateur appointed under Article 1200-1 of
the Luxembourg act dated 10 August 1915 on commercial companies, as amended;
(iv)          commissaire appointed under the Grand-Ducal decree of 24 May 1935
on the controlled management regime or under Articles 593 to 614 (inclusive) of
the Luxembourg Commercial Code; and
(v)          juge délégué appointed under the Luxembourg act of 14 April 1886 on
the composition to avoid bankruptcy, as amended; and
(b)          a “winding-up”, “administration”, “liquidation” or “dissolution”
includes, without limitation, bankruptcy (faillite), liquidation, composition
with creditors (concordat préventif de faillite), moratorium or reprieve from
payment (sursis de paiement) and controlled management (gestion contrôlée).
(c)          an officer, a manager or a director includes a manager (gérant) and
a director (administrateur).
ARTICLE II

Priorities and Agreements with Respect to Collateral
SECTION 2.01          Priority of Claims.  (a)  Anything contained herein or in
any of the Notes Documents or the LC Documents to the contrary notwithstanding,
if an Event of Default has occurred and is continuing, and any Collateral Agent
is taking action to enforce rights in respect of any Collateral (whether in an
Insolvency or Liquidation Proceeding or otherwise), or any distribution is made
in respect of any Collateral in any Insolvency or Liquidation Proceeding with
respect to any Grantor, the Proceeds (subject, in the case of any such
distribution, to Section 2.06 hereof) (all proceeds of any sale, collection or
other liquidation of any Collateral and all proceeds of any such distribution,
including adequate protection or similar payments under any Debtor Relief Law,
being collectively referred to as “Proceeds”) shall be applied as follows:
(i)          In the case of LC Priority Collateral,
14

--------------------------------------------------------------------------------

FIRST, to the payment in full of the LC Obligations (including the cash
collateralization thereof) in accordance with Section 9.04 of the LC Credit
Agreement and the other applicable provisions of the LC Documents, and


SECOND, to the payment in full of the Notes Obligations in accordance with
Section 506 of the Notes Indenture and the other applicable provisions of the
Notes Documents.
If any Notes Obligations remain outstanding after the Discharge of the LC
Obligations, all proceeds of the LC Priority Collateral will be applied to the
repayment of any outstanding Notes Obligations.
(ii)          In the case of Notes Priority Collateral,
FIRST, to the payment in full of the Notes Obligations in accordance with
Section 506 of the Notes Indenture and the other applicable provisions of the
Notes Documents, and
SECOND, to the payment in full of the LC Obligations (including the cash
collateralization thereof) in accordance with Section 9.04 of the LC Credit
Agreement and the other applicable provisions of the LC Documents.
If any LC Obligations remain outstanding after the Discharge of the Notes
Obligations, all proceeds of the Notes Priority Collateral will be applied to
the repayment (including the cash collateralization thereof) of any outstanding
LC Obligations.
(b)          It is acknowledged that (i) the aggregate amount of any Senior
Secured Obligations may, subject to the limitations set forth in the Notes
Indenture and the LC Credit Agreement, both as in effect on the date hereof, be
Refinanced from time to time, all without affecting the priorities set forth in
Section 2.01(a) or the provisions of this Agreement defining the relative rights
of the Notes Secured Parties and the LC Secured Parties and (ii) the Senior
Secured Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed.  The priorities
provided for herein shall not be altered or otherwise affected by any
Refinancing of either the Junior Secured Obligations (or any part thereof) or
the Senior Secured Obligations (or any part thereof), by the release of any
Collateral or of any guarantees for any Junior Secured Obligations or Senior
Secured Obligations or by any action that any Representative or Secured Party
may take or fail to take in respect of any Collateral.
(c)          Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the LC Obligations granted on the
Collateral or of any Liens securing the Notes Obligations granted on the
Collateral and notwithstanding any provision of the Uniform Commercial Code or
other applicable legislation of any jurisdiction, or any other applicable law or
the Notes Documents or the LC Documents, or any defect or deficiencies in or
failure to perfect any such Liens or any other circumstance whatsoever (1) the
Liens on the LC Priority Collateral securing the LC Obligations will rank senior
to any Liens on
15

--------------------------------------------------------------------------------

the LC Priority Collateral securing the Notes Obligations and (2) the Liens on
the Notes Priority Collateral securing the Notes Obligations will rank senior to
any Liens on the Notes Priority Collateral securing the LC Obligations.


(d)          For the avoidance of doubt, notwithstanding that Liens granted to
the Foreign Collateral Agent, LC Collateral Agent, or Notes Collateral Agent on
the Collateral governed by the laws of a jurisdiction located outside of the
United States of America (the “Foreign Collateral”) may (A) have legally the
same or different ranking due to mandatory legal provisions governing such
Foreign Collateral; (B) have been granted or perfected in an order contrary to
the contemplated ranking as set forth in this Agreement or (C) not have been
granted to Notes Collateral Agent or LC Collateral Agent, the contractual
ranking of the Liens on such Foreign Collateral shall be consistent with the
ranking set forth in Section 2.1, and, subject to Article VI, all other terms
and provisions of this Agreement with respect to Collateral shall be applicable
to such Foreign Collateral.
SECTION 2.02          Actions With Respect to Collateral; Prohibition on
Contesting Liens.
(a)          Until the Discharge of all of the Senior Secured Obligations of a
particular Class, (i) only the Applicable Senior Collateral Agent shall act or
refrain from acting with respect to the Senior Secured Obligations Collateral of
such Class, (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative or
from any Junior Secured Obligations Secured Parties and (iii) each Junior
Representative and the Junior Secured Obligations Secured Parties shall not, and
shall not instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
receiver and manager, interim receiver, agent, liquidator, administrator,
custodian or similar official, person or agent appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its interest in or realize
upon, or take any other action available to it in respect of, any Junior Secured
Obligations Collateral, whether under any Notes Security Document or any LC
Security Document, as applicable, applicable law or otherwise, it being agreed
that (A) only the Applicable Senior Collateral Agent, acting in accordance with
the Notes Security Documents or the LC Security Documents, as applicable, shall
be entitled to take any such actions or exercise any such remedies, or to cause
any Collateral Agent to do so and (B) notwithstanding the foregoing, each Junior
Representative may take Permitted Remedies.  Each Senior Collateral Agent may
deal with the Senior Secured Obligations Collateral as if they had a senior Lien
on such Collateral.  No Junior Collateral Agent, Junior Representative or Junior
Secured Obligations Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by any Senior Collateral Agent, Senior
Representative or Senior Secured Obligations Secured Party or any other exercise
by such Senior Collateral Agent, Senior Representative or Senior Secured
Obligations Secured Party of any rights and remedies relating to the Senior
Secured Obligations Collateral.
(b)          Each of the Junior Collateral Agent and the Junior Secured
Obligations Secured Parties agrees that it will not (and hereby waives any right
to) directly or indirectly contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
creation, extent, attachment, perfection, priority, validity or
16

--------------------------------------------------------------------------------

enforceability of a Lien or Senior Secured Obligations held by or on behalf of
any of the Senior Secured Obligations Secured Parties in all or any part of the
Collateral or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agents or the Secured Parties to enforce this Agreement.


(c)          (i) Only the Foreign Collateral Agent shall act or refrain from
acting with respect to the Foreign Collateral, (ii) Foreign Collateral Agent
shall not follow any instructions with respect to Foreign Collateral except from
the Controlling Party (in accordance with Article VI) and (iii) other than the
Controlling Parties, no Secured Party will, or will instruct Foreign Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, receiver and manager, interim
receiver, agent, liquidator, administrator, custodian or similar official,
person or agent appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Foreign Collateral, whether under any Notes
Security Document or any LC Security Document, applicable law or otherwise, it
being agreed that (A) only the Foreign Collateral Agent, acting in accordance
with the Foreign Collateral Documents and the terms of Article VI, shall be
entitled to take any such actions or exercise any such remedies and (B)
notwithstanding the foregoing, each Representative may take Permitted Remedies
with regard to the Foreign Collateral.  No Secured Party will contest, protest
or object to any foreclosure or other proceeding or action brought by Foreign
Collateral Agent acting upon instructions of a Controlling Party, and the
Controlling Parties may make such instructions as if they had a senior Lien on
such Foreign Collateral.
(d)          (i) With respect to any payments or distributions in cash, property
or other assets that any Junior Secured Obligations Secured Party pays over to
any Senior Secured Obligations Secured Party under the terms of this Agreement,
such Junior Secured Obligations Secured Party shall be subrogated to the rights
of the Senior Secured Party Obligations Secured Party and (ii) any Secured Party
may assert its rights of subrogation under applicable law resulting from any
draw or other payment under any letter of credit issued under or secured by the
Notes Documents or LC Documents, as applicable; provided, that (x) the LC
Facility Secured Parties shall not assert or enforce any such rights of
subrogation they may acquire as described in clauses (i) or (ii) above with
respect to the Notes Documents or Notes Priority Collateral until the Discharge
of all Notes Obligations has occurred and (y) the Notes Secured Parties shall
not assert or enforce any such rights of subrogation they may acquire as
described in clauses (i) or (ii) above with respect to the LC Documents or LC
Priority Collateral until the Discharge of all LC Obligations has occurred.
(e)          The parties hereto agree to execute, acknowledge and deliver a
Memorandum of Intercreditor Agreement (“Memorandum”), together with such other
documents in furtherance hereof or thereof, in each case, in proper form for
recording in connection with any Mortgages and in form and substance reasonably
satisfactory to the Collateral Agents, in those jurisdictions where such
recording is reasonably recommended or requested by local real estate counsel
and/or the title insurance company, or as otherwise deemed reasonably necessary
or proper by the parties hereto.
SECTION 2.03          No Duties of Senior Representative; Provision of Notice.
17

--------------------------------------------------------------------------------

(a)          Each Junior Secured Obligations Secured Party acknowledges and
agrees that none of the Senior Collateral Agents, the Senior Representative nor
any other Senior Secured Obligations Secured Party shall have any duties or
other obligations to such Junior Secured Obligations Secured Party with respect
to any Senior Secured Obligations Collateral, other than to transfer to the
Applicable Junior Collateral Agent any proceeds of any such Senior Secured
Obligations Collateral remaining in its possession or under its control
following any sale, transfer or other disposition of such Collateral (in each
case, unless the Junior Secured Obligations have been Discharged prior to or
concurrently with such sale, transfer, disposition, payment or satisfaction) and
the Discharge of the Senior Secured Obligations secured thereby, or if a Senior
Collateral Agent shall be in possession or control of all or any part of such
Collateral after such payment and satisfaction in full and termination, such
Collateral or any part thereof remaining, in each case without representation or
warranty on the part of any Senior Collateral Agent, any Senior Representative
or any Senior Secured Obligations Secured Party and at the sole cost and expense
of the Grantors. In furtherance of the foregoing, each Junior Secured
Obligations Secured Party acknowledges and agrees that, until the Senior Secured
Obligations secured by any Collateral shall have been Discharged, the Applicable
Senior Collateral Agent shall be entitled, for the benefit of the holders of
such Senior Secured Obligations, to sell, transfer or otherwise dispose of, or
cause the sale, transfer or other disposition of, such Senior Secured
Obligations Collateral as provided herein and in the Notes Documents and the LC
Documents, as applicable, without regard to any Junior Claims or any rights to
which the holders of the Junior Secured Obligations would otherwise be entitled
as a result of such Junior Claims.  Without limiting the foregoing, each Junior
Secured Obligations Secured Party agrees that none of the Senior Collateral
Agents, the Senior Representatives nor any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to sell, dispose of, realize on or
liquidate all or any portion of such Senior Secured Obligations Collateral (or
any other collateral securing the Senior Secured Obligations), in any manner
that would maximize the return to the Junior Secured Obligations Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by the Junior Secured Obligations Secured Parties from such
realization, sale, disposition or liquidation.  Each of the Junior Secured
Obligations Secured Parties waives any claim such Junior Secured Obligations
Secured Party may now or hereafter have against any Senior Collateral Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party (or
their representatives, including any receiver, receiver and manager, interim
receiver, administrator, delegate or agent they may appoint) arising out of (i)
any actions which any Senior Collateral Agent, any Senior Representative or the
Senior Secured Obligations Secured Parties (or their representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) take or omit to take (including, actions with respect to
the creation, attachment, perfection or continuation of Liens on any Senior
Secured Obligations Collateral, actions with respect to the preservation,
foreclosure upon, realization, sale, release or depreciation of, or failure to
realize upon, any of the Senior Secured Obligations Collateral and actions with
respect to the collection of any claim for all or any part of the Senior Secured
Obligations from any account debtor, guarantor or any other party) in accordance
with the Notes Documents and the LC Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations,
(ii) any election by any Applicable Senior Collateral Agent, any
18

--------------------------------------------------------------------------------

Senior Representative or any Senior Secured Obligations Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code (or any equivalent proceeding under any other
Debtor Relief Law) or (iii) subject to Section 2.06, any borrowing by, or grant
of a security interest or administrative expense priority under Section 364 of
the Bankruptcy Code by, the Parent or any of its Subsidiaries, as
debtor-in-possession (or any equivalent action under any other Debtor Relief
Law).


SECTION 2.04          No Interference; Payment Over; Reinstatement.
(a)          Each Junior Secured Obligations Secured Party, each Junior
Representative and each Junior Collateral Agent agrees that (i) it will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Junior Claim pari passu with, or to give such Junior Secured
Obligations Secured Party any preference or priority relative to, any Senior
Claim with respect to the Senior Secured Obligations Collateral or any part
thereof, (ii) it will not challenge or question in any proceeding the validity
or enforceability of any Foreign Collateral Document, Notes Security Document,
or LC Security Document or the extent, validity, attachment, perfection,
priority, or enforceability of any Lien under the Foreign Collateral Documents,
Notes Security Documents or the LC Security Documents, or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement, (iii) it will not take or cause to be taken any
action the purpose or intent of which is, or could be, to interfere, hinder or
delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Parties or any Senior Representative acting on their behalf (or their respective
representatives, including any receiver, receiver and manager, interim receiver,
administrator, delegate or agent they may appoint), including with respect to
the Foreign Collateral by the Foreign Collateral Agent following the
instructions of a Controlling Party, (iv) it shall have no right to (A) direct
the Applicable Senior Collateral Agent, any Senior Representative or any holder
of Senior Secured Obligations (or their respective representatives, including
any receiver, receiver and manager, interim receiver, administrator, delegate or
agent they may appoint) to exercise any right, remedy or power with respect to
any Senior Secured Obligations Collateral or (B) consent to the exercise by the
Applicable Senior Collateral Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party (or their respective representatives,
including any receiver, receiver and manager, interim receiver, administrator,
delegate or agent they may appoint) of any right, remedy or power with respect
to any Senior Secured Obligations Collateral, (v) it will not institute any suit
or assert in any Insolvency or Liquidation Proceeding any claim against the
Applicable Senior Collateral Agent, any Senior Representative or other Senior
Secured Obligations Secured Party seeking damages from or other relief by way of
specific performance, injunction, directions, instructions or otherwise with
respect to, and none of the Applicable Senior Collateral Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party shall be
liable for, any action taken or omitted to be taken by such Senior Collateral
Agent, such Senior Representative or other Senior Secured Obligations Secured
Party with respect to any Senior Secured Obligations Collateral, (vi) it will
not seek, and hereby waives any right, to have any Senior Secured Obligations
Collateral, Foreign Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Senior Secured Obligations Collateral
or Foreign Collateral and (vii) it will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement; provided that
19

--------------------------------------------------------------------------------

nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Collateral Agents, or the Secured Parties to enforce this Agreement.


(b)          Each Junior Collateral Agent, each Junior Representative and each
Junior Secured Obligations Secured Party hereby agrees that, if it shall obtain
possession or control of any Senior Secured Obligations Collateral, or shall
receive any Proceeds or payment in respect of any Senior Secured Obligations
Collateral, pursuant to any Notes Security Document or LC Security Document or
by the exercise of any rights available to it under any applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of rights or
remedies, at any time prior to the Discharge of the Senior Secured Obligations,
then it shall hold such Senior Secured Obligations Collateral proceeds or
payment in trust for the Senior Secured Obligations Secured Parties and transfer
such Senior Secured Obligations Collateral, proceeds or payment, as the case may
be, to the Applicable Senior Collateral Agent reasonably promptly after
obtaining actual knowledge, or notice from the Applicable Senior Collateral
Agent, that it is in possession or control of such Senior Secured Obligations
Collateral, proceeds or payment. Each Junior Secured Obligations Secured Party
agrees that if, at any time, it receives notice or obtains actual knowledge that
all or part of any payment with respect to any Senior Secured Obligations
previously made shall be rescinded for any reason whatsoever, such Junior
Secured Obligations Secured Party shall promptly pay over to the Applicable
Senior Collateral Agent any payment received by it and then in its possession or
under its control in respect of any Senior Secured Obligations Collateral and
shall promptly turn over any Senior Secured Obligations Collateral then held by
it over to the Applicable Senior Collateral Agent, and the provisions set forth
in this Agreement shall be reinstated as if such payment had not been made,
until the payment and satisfaction in full of the Senior Secured Obligations.
(c)          Prior to the Discharge of Senior Secured Obligations, if any Junior
Secured Obligations Secured Party holds any Lien on any assets of the Parent or
any other Grantor securing any Junior Claims that are intended to secure the
Senior Claims pursuant to the Senior Secured Obligations Collateral Documents
but are not already subject to a senior Lien in favor of the Senior Secured
Obligations Secured Parties, such Junior Secured Obligations Secured Party, upon
demand by any Senior Secured Obligations Secured Party, will assign such Lien to
the applicable Senior Representative, at the sole cost and expense of the
Grantors, as security for such Senior Secured Obligations (in which case the
Junior Secured Obligations Secured Parties may retain a junior Lien on such
assets subject to the terms hereof).
SECTION 2.05          Automatic Release of Junior Liens.
(a)          The LC Collateral Agent and each other LC Secured Party agrees
that, in the event of a sale, transfer or other disposition of any Notes
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such Notes Priority Collateral that results
in the release by the Notes Collateral Agent of the Lien held by the Notes
Collateral Agent on such Notes Priority Collateral, the Lien held by the LC
Collateral Agent on such Notes Priority Collateral shall be automatically
released; provided that, notwithstanding the foregoing, all holders of the LC
Obligations shall be entitled to any proceeds of a sale, transfer or other
disposition under this clause (a) that remain after Discharge of the Notes
Obligations, and the Liens on such remaining proceeds securing the LC
Obligations shall not be automatically released pursuant to this Section
2.05(a).
20

--------------------------------------------------------------------------------

(b)          The Notes Collateral Agent and each other Notes Secured Party
agrees that, in the event of a sale, transfer or other disposition of any LC
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such LC Priority Collateral that results in
the release by the LC Collateral Agent of the Lien held by the LC Collateral
Agent on such LC Priority Collateral, the Lien held by the Notes Collateral
Agent on such LC Priority Collateral shall be automatically released; provided
that, notwithstanding the foregoing, all holders of the Notes Obligations shall
be entitled to any proceeds of a sale, transfer or other disposition under this
clause (b) that remain after Discharge of all LC Obligations, and the Liens on
such remaining proceeds securing the Notes Obligations shall not be
automatically released pursuant to this Section 2.05(b).


(c)          In the event of a Default Disposition, the Liens of Junior
Collateral Agent shall be automatically released so long as (i) such Default
Disposition is conducted by the applicable Grantor(s) in a commercially
reasonable manner (as if such Default Disposition were a disposition of
collateral by a secured party in accordance with the UCC or similar law under
the applicable jurisdiction) and in accordance with applicable law, (ii) Senior
Collateral Agent also releases its Liens on such Senior Secured Obligations
Collateral and (iii) the net cash proceeds of any such Default Disposition are
applied in accordance with Section 2.1(a) hereof (as if they were proceeds
received in connection with an enforcement action).
(d)          Each Junior Representative and each Junior Collateral Agent agrees
to execute and deliver (at the sole cost and expense of the applicable Grantors)
all such authorizations and other instruments as shall reasonably be requested
by the applicable Senior Representative or the Applicable Senior Collateral
Agent to evidence and confirm any release of Junior Secured Obligations
Collateral provided for in this Section.
(e)          If at any time any Grantor or the holder of any Senior Secured
Obligations delivers notice to each Junior Collateral Agent that any specified
Senior Secured Obligations Collateral (including all or substantially all of the
Capital Stock of a Grantor or any of its Subsidiaries) is sold, transferred or
otherwise disposed of (i) by the owner of such Collateral in a transaction
permitted under the LC Documents and the Notes Documents, or (ii) during the
existence of any Event of Default under the Notes Documents or the LC Documents,
in each case in connection with the foreclosure upon (or exercise of rights and
remedies with respect to) such Collateral, to the extent that the Applicable
Senior Collateral Agent has consented to such sale, transfer or disposition,
then the Liens in favor of the Junior Secured Obligations Secured Parties upon
such Collateral will automatically be released and discharged as and when, but
only to the extent, such Liens on such Senior Secured Obligations Collateral are
released and discharged; provided that the proceeds of such sale, transfer or
disposition shall be applied in accordance with Section 2.01(a). Upon delivery
to each Junior Collateral Agent of a notice from the Applicable Senior
Collateral Agent stating that any release of Liens securing or supporting the
Senior Secured Obligations has become effective (or shall become effective upon
each Junior Collateral Agent’s release), each Junior Collateral Agent will
promptly execute and deliver (at the sole cost and expense of the Grantors) such
instruments, releases, terminations statements or other documents confirming
such release on customary terms.
SECTION 2.06          Certain Agreements With Respect to Insolvency or
Liquidation Proceedings.
21

--------------------------------------------------------------------------------

(a)          This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Debtor Relief Law by or against the Parent or any of its Subsidiaries.
Without limiting the generality of the foregoing, the provisions of this
Agreement are intended to be and shall be enforceable as a “Subordination
Agreement” under Section 510(a) of the Bankruptcy Code. All references to the
Parent or any other Grantor shall include such Parent or Grantor as a
debtor-in-possession and any receiver, trustee, liquidator (whether provisional
or permanent, as the case may be) or court-appointed officer for such person in
any Insolvency or Liquidation Proceeding.


(b)          If the Parent or any of its Subsidiaries shall become subject to a
case (a “Bankruptcy Case”) under any Debtor Relief Law:
(i)          if the Notes Collateral Agent desires to permit
debtor-in-possession financing (“DIP Financing”) secured by a Lien on the Notes
Priority Collateral, to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code (or any similar provision of any other
Debtor Relief Laws) or the use of cash collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any other Debtor Relief Laws), then
the LC Collateral Agent and the LC Secured Parties hereby agree to consent to
and not to object to any such financing or to the Liens on the Notes Priority
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Notes Priority Collateral, unless the Notes
Collateral Agent shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral that constitutes Notes Priority
Collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Notes Priority Collateral for the benefit of the Notes
Secured Parties, each LC Secured Party will subordinate its Liens with respect
to such Notes Priority Collateral on the same terms as the Liens of the Notes
Secured Parties (other than any Liens of any LC Secured Party constituting DIP
Financing Liens) are subordinated thereto and to any “carve out” for the payment
of professional fees, clerk fees, and United States trustee fees (or any other
administration charge, directors’ and officers’ charge or similar court ordered
priority charge under applicable Debtor Relief Laws) and (ii) to the extent that
such DIP Financing Liens rank pari passu with the Liens on any such Notes
Priority Collateral granted to secure the Notes Obligations of the Notes Secured
Parties, each LC Secured Party will confirm the priorities with respect to such
Notes Priority Collateral as set forth herein, in each case so long as (A) the
Notes Secured Parties retain the benefit of their Liens on all such Notes
Priority Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the LC Secured
Parties are granted junior Liens on any additional collateral pledged to any
Notes Secured Party as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, (C) if any amount of such DIP Financing
or cash collateral is applied to repay any of the Notes Obligations, such amount
is applied pursuant to Section 2.01(a) of this Agreement, and (D) if any Notes
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing
22

--------------------------------------------------------------------------------

or use of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the LC Secured
Parties shall have a right to object to the grant of a Lien (i) to secure the
DIP Financing over any Collateral that shall not constitute Notes Priority
Collateral and (ii) in respect of any additional Collateral that would not
constitute Notes Priority Collateral hereunder were it pledged for the benefit
of the Notes Secured Parties pursuant to the Notes Security Documents to any
Notes Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above; and


(ii)          if the LC Collateral Agent desires to permit a DIP Financing
secured by a Lien on LC Priority Collateral, to be provided by DIP Lenders under
Section 364 of the Bankruptcy Code (or any similar provision of any other Debtor
Relief Laws)  or the use of cash collateral under Section 363 of the Bankruptcy
Code (or any similar provision of any other Debtor Relief Laws), then the Notes
Collateral Agent  and the Notes Secured Parties hereby agree not to object to
any such financing or to the DIP Financing Liens on the LC Priority Collateral
securing the same or to any use of cash collateral that constitutes LC Priority
Collateral, unless the LC Collateral Agent shall then oppose or object to such
DIP Financing or such DIP Financing Liens or use of cash collateral that
constitutes LC Priority Collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such LC Priority Collateral for
the benefit of the LC Secured Parties, each Notes Secured Party will subordinate
its Liens with respect to such LC Priority Collateral on the same terms as the
Liens of the LC Secured Parties (other than any Liens of any Notes Secured Party
constituting DIP Financing Liens) are subordinated thereto and to any “carve
out” for the payment of professional fees, clerk fees, and United States trustee
fees (or any other administration charge, directors’ and officers’ charge or
similar court-ordered priority charge under applicable Debtor Relief Laws), and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such LC Priority Collateral granted to secure the LC Obligations of the
LC Secured Parties, each Notes Secured Party will confirm the priorities with
respect to such LC Priority Collateral as set forth herein), in each case so
long as (A) the Notes Secured Parties retain the benefit of their Liens on all
such LC Priority Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding (other than any Liens
constituting DIP Financing Liens) as existed prior to the commencement of the
Bankruptcy Case and/or Insolvency or Liquidation Proceeding, (B) the Notes
Secured Parties are granted Liens on any additional collateral pledged to any LC
Secured Party as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, (C) if any amount of such DIP Financing or
cash collateral is applied to repay any of the LC Obligations, such amount is
applied pursuant to Section 2.01(a) of this Agreement and (D) if any LC Secured
Parties are granted adequate protection, including in the form of periodic
payments, in connection with such DIP Financing or use of cash collateral, the
proceeds of such adequate protection is applied pursuant to Section 2.01(a) of
this Agreement; provided that the Notes Secured Parties shall have a right to
object to the grant of a Lien (i) to secure the DIP Financing over any
Collateral that shall not constitute LC
23

--------------------------------------------------------------------------------

Priority Collateral and (ii) in respect of any additional Collateral that would
not constitute LC Priority Collateral hereunder were it pledged for the benefit
of the LC Secured Parties pursuant to the LC Security Documents to any LC
Facility Secured Party as adequate protection, for use of cash collateral, or
otherwise, as set forth in clause (B) above).


(iii)          No Junior Secured Obligations Secured Party will directly or
indirectly propose or support any DIP Financing secured by a Lien senior or
prior to the Liens of the Senior Secured Obligations Secured Parties on the
Senior Secured Obligations Collateral unless such DIP Financing provides for the
Discharge of the Senior Secured Obligations.
(c)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will  not object to and will not
otherwise contest: (i) any motion for relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding (including by way of
moratorium) or from any injunction against foreclosure or enforcement in respect
of the Senior Secured Obligations made by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party; (ii) any lawful exercise by any
holder of Senior Claims of the right to credit bid Senior Claims in any sale of
Collateral that is Senior Secured Obligations Collateral with respect to such
Senior Claims; (iii) any other request for judicial relief made in any court by
the Applicable Senior Collateral Agent or any Senior Secured Obligations Secured
Party relating to the lawful enforcement of any Lien on the Senior Secured
Obligations Collateral; (iv) and will consent to any sale or other disposition
(or related order) of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code (or any equivalent action under any other Debtor Relief Law) if
the Senior Secured Obligations Secured Parties shall have consented to such sale
or disposition (or related order) of such Senior Secured Obligations Collateral
if such sale or other disposition is not free and clear of the Liens securing
the Junior Secured Obligations or (v) any sale or other disposition (or related
order) of any Senior Secured Obligations Collateral (or any portion thereof)
under Section 363 of the Bankruptcy Code or any other equivalent provision of
the Bankruptcy Code (or any other provision under any other Debtor Relief Law)
if the Senior Secured Obligations Secured Parties shall have consented, and the
related court order provides that, to the extent the sale is to be free and
clear of Liens, the Liens securing the Senior Secured Obligations and the Junior
Secured Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.
(d)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party agrees that it will not seek relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding (including by
way of moratorium) with respect to Senior Secured Obligations Collateral without
the prior consent of the Applicable Senior Collateral Agent, unless, and solely
to the extent that, the Applicable Senior Collateral Agent or Senior Secured
Obligations Secured Party shall obtain relief from the automatic stay (or any
other stay in any Insolvency or Liquidation Proceeding) with respect to such
collateral to commence a lien enforcement action.
24

--------------------------------------------------------------------------------

(e)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that it will not, other than as set
forth in Section 2.06(b), object to and will not otherwise contest (or support
any other Person contesting): (i) any request by the Applicable Senior
Collateral Agent or any Senior Secured Obligations Secured Party for adequate
protection; provided that (1) any Notes Secured Party, solely in its capacity as
a Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
Notes Priority Collateral, any DIP Financing under Section 2.06(b)(i) or the
proceeds thereof and (2) any LC Secured Party, solely in its capacity as a
Senior Secured Obligations Secured Party, may object to adequate protection in
the form of cash payments to the extent such payment is sought to be paid from
LC Priority Collateral, any DIP Financing under Section 2.06(b)(ii)  or the
proceeds thereof or (ii) any objection by the Applicable Senior Collateral Agent
or any Senior Secured Obligations Secured Party to any motion, relief, action or
proceeding based on the Applicable Senior Collateral Agent or any Senior Secured
Obligations Secured Party claiming a lack of adequate protection. 
Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding, (x)
if the Senior Secured Obligations Secured Parties (or any subset thereof) are
granted adequate protection in the form of a replacement lien or additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of the Bankruptcy Code or any similar law, then the
Applicable Junior Collateral Agent may seek or request adequate protection in
the form of a replacement Lien on such additional collateral, so long as, with
respect to the Senior Secured Obligations Collateral, such Lien is subordinated
to the Liens securing the Senior Secured Obligations and such DIP Financing (and
all obligations relating thereto), on the same basis as the other Liens securing
Junior Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on Senior Secured Obligations Collateral securing the
Senior Secured Obligations under this Agreement; (y) in the event the Applicable
Junior Collateral Agent seeks or requests adequate protection and such adequate
protection is granted in the form of a replacement lien or additional
collateral, then the Applicable Junior Collateral Agent and the Junior Secured
Obligations Secured Parties hereby agree that the Senior Secured Obligations
Secured Parties shall also be granted a Lien on such additional collateral as
security for the Senior Secured Obligations and any such DIP Financing and that
any Lien on such additional collateral that constitutes Senior Secured
Obligations Collateral securing the Junior Secured Obligations shall be
subordinated to the Liens on such collateral securing the Senior Secured
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens on Senior Secured Obligations Collateral granted to the
holders of Senior Secured Obligations as adequate protection on the same basis
as the Liens securing Junior Secured Obligations are so subordinated to the
Liens securing the Senior Secured Obligations under this Agreement; (z) any
adequate protection granted in favor of any Senior Secured Obligations Secured
Party in the form of a superpriority or other administrative expense claim and
any claim in favor of any Senior Secured Obligations Secured Party arising under
Section 507(b) of the Bankruptcy Code (or similar Debtor Relief Laws) 
(collectively, “Senior 507(b) Claims”) shall be senior to and have priority of
payment over any superpriority or other administrative expense claim and any
claim arising under Section 507(b) of the Bankruptcy Code (or similar Debtor
Relief Laws) in favor of any Junior Secured Obligations Secured Party
(collectively, “Junior 507(b) Claims”). The holders of the Junior 507(b) Claims
agree that, in connection with any Plan of Reorganization in any Insolvency or
Liquidation Proceeding, such Junior 507(b) Claims may be paid in any combination
of cash, securities, or other property having a present value equal to the
amount of such Junior 507(b) Claims as of the
25

--------------------------------------------------------------------------------

effective date of such plan. For the avoidance of doubt, as between the Notes
Secured Parties and LC Secured Parties, all Senior 507(b) Claims shall be pari
passu with the Senior 507(b) Claims held by the other Class, and all Junior
507(b) Claims shall be pari passu with the Junior 507(b) Claims held by the
other Class.


(f)          The Applicable Junior Collateral Agent and each Junior Secured
Obligations Secured Party hereby agrees that (i) it will not oppose or seek to
challenge any claim by the Applicable Senior Collateral Agent or any Senior
Secured Obligations Secured Party for allowance of Senior Secured Obligations
consisting of post-petition interest, costs, fees, charges, or expenses and (ii)
until the Discharge of Senior Secured Obligations has occurred, the Applicable
Junior Collateral Agent, on behalf of itself and the Junior Secured Obligations
Secured Parties, will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any similar provision of any other Debtor Relief Laws)
senior to or on a parity with the Liens on Senior Secured Obligations Collateral
securing the Senior Secured Obligations for costs or expenses of preserving or
disposing of any Collateral; provided that, for the avoidance of doubt, any
amounts received by the Applicable Senior Collateral Agent pursuant to such a
claim shall in all cases be subject to Section 2.1(a).
(g)          The LC Collateral Agent, on behalf of the LC Secured Parties, and
the Notes Collateral Agent, on behalf of the Notes Secured Parties, acknowledge
and intend that the grants of Liens pursuant to the LC Security Documents, on
the one hand, and the Notes Security Documents, on the other hand, constitute
separate and distinct grants of Liens, and because of, among other things, their
differing rights in the Collateral, the LC Obligations are fundamentally
different from the Notes Obligations and must be separately classified in any
Plan of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the Notes Secured Parties and the LC Secured Parties in respect of any
Collateral constitute claims in the same class (rather than separate classes of
senior and junior secured claims), then the Notes Secured Parties and the LC
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of Notes Obligations and LC Obligations
against the Grantors (with the effect being that, to the extent that the
aggregate value of the Notes Priority Collateral or the LC Priority Collateral
is sufficient (for this purpose ignoring all claims held by the other Secured
Parties for whom such Collateral is Junior Secured Obligations Collateral), the
Notes Secured Parties or the LC Secured Parties, respectively, shall be entitled
to receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, costs, fees, charges, or expenses that are available
from the Senior Secured Obligations Collateral for each of the Notes Secured
Parties and the LC Secured Parties, respectively, before any distribution is
made in respect of the Junior Claims with respect to such Collateral, with the
holder of such Junior Claims hereby acknowledging and agreeing to turn over to
the Junior Secured Obligations Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries). Additionally, to further effectuate the intent of the parties as
provided in this subsection, if it is held that the claims of any of the LC
Secured Parties, on the one hand, and the Notes Secured Parties, on the other
hand, constitute claims in the same class (rather than separate classes of
secured claims), then the Notes Secured Parties hereby acknowledge and agree to
vote to reject such plan of reorganization or similar dispositive restructuring
plan unless  LC Secured Parties
26

--------------------------------------------------------------------------------

greater than half in number and holding greater than two-thirds in amount of the
LC Obligations agree to accept such plan or such plan provides for the Discharge
of LC Obligations. The Notes Collateral Agent (on behalf of all the Notes
Secured Parties) agrees it shall not object to or contest (or support any other
party in objection or contesting) a plan of reorganization or other dispositive
restructuring plan on the grounds that the LC Obligations and Notes Obligations
are classified separately.  The Notes Collateral Agent (on behalf of all the
Notes Secured Parties) agrees that in any Insolvency or Liquidation Proceeding,
neither it nor any other Notes Secured Party shall support or vote to accept any
plan of reorganization of the Borrower or any other Grantor unless the plan of
reorganization is accepted by the LC Secured Parties in accordance with Section
1126(e) of the Bankruptcy Code or otherwise provides for the Discharge of LC
Obligations on the effective date of such plan of reorganization.  Except as
provided herein, the Notes Secured Parties shall remain entitled to vote their
claims in any such Insolvency or Liquidation Proceeding.


(h)          If, in any Insolvency or Liquidation Proceeding, debt obligations
of the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a Plan of Reorganization (or any form of
Court-sanctioned restructuring permitted under any applicable law), both on
account of the Notes Obligations and on account of the LC Obligations, then, to
the extent the debt obligations distributed on account of the Notes Obligations
and on account of the LC Obligations are secured by Liens upon the Collateral,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed, to the Liens securing such debt obligations and the
distribution of proceeds thereof.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then each of the LC Collateral
Agent and the Notes Collateral Agent for themselves and on behalf of their
respective Secured Parties agrees that, any distribution or recovery they may
receive in respect of any Collateral (including assets that would constitute
Collateral but for such determination) shall be segregated and held in trust and
forthwith paid over to the LC Collateral Agent or the Notes Collateral Agent, as
the case may be, in the same form as received without recourse, representation
or warranty (other than a representation of such Collateral Agent that it has
not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct in
order to comply with the priority provisions set forth in Section 2.01
(i)          Notwithstanding the provisions of Sections 2.02(a) and 2.02(b),
2.04(a) and 2.06(b), (c) (e) and (f) or otherwise, both before and during an
Insolvency or Liquidation Proceeding, any of the Junior Secured Obligations
Secured Parties may take any actions and exercise any and all rights that would
be available to a holder of unsecured claims, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Grantor in
accordance with applicable law (including the Debtor Relief Laws of any
applicable jurisdiction); provided that, the Junior Secured Obligations Secured
Parties may not take any of the actions that is inconsistent with the terms of
this Agreement, including without limitation, such actions prohibited by
Sections 2.02(a) and 2.02(b), Section 2.04(a) or Section 2.06(b), (c), (e) and
(f); provided further, that in the event that any of the Junior Secured
Obligations Secured Parties becomes a judgment lien creditor in respect of any
Collateral as a result of its enforcement of its
27

--------------------------------------------------------------------------------

rights as an unsecured creditor with respect to the Junior Secured Obligations,
such judgment lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the Senior Secured Obligations) as the other
Liens securing the Junior Secured Obligations are subject to this Agreement.


SECTION 2.07          Reinstatement.  In the event that any of the Senior
Secured Obligations shall be paid in full and such payment or any part thereof
shall subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Debtor Relief Law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Article II shall be fully applicable thereto until all
such Senior Secured Obligations shall again have been irrevocably paid in full
in cash.
SECTION 2.08          [Reserved].
SECTION 2.09          Insurance.  Unless and until the Notes Obligations have
been Discharged, as between the Notes Collateral Agent, on the one hand, and the
LC Collateral Agent, on the other hand, only the Notes Collateral Agent will
have the right (subject to the rights of the Grantors under the Notes Documents
and the LC Documents) to adjust or settle any insurance policy or claim covering
or constituting Notes Priority Collateral in the event of any loss thereunder
and to approve any award granted in any condemnation or similar proceeding
affecting the Notes Priority Collateral.  Unless and until the LC Obligations
have been Discharged, as between the Notes Collateral Agent, on the one hand,
and the LC Collateral Agent, on the other hand, only the LC Collateral Agent
will have the right (subject to the rights of the Grantors under the Notes
Documents and the LC Documents) to adjust or settle any insurance policy
covering or constituting LC Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding solely affecting the LC Priority Collateral.  To the extent that an
insured loss covers or constitutes Notes Priority Collateral and LC Priority
Collateral, then the Notes Collateral Agent and the LC Collateral Agent will
work jointly and in good faith to collect, adjust or settle (subject to the
rights of the Grantors under the Notes Documents and the LC Obligations
Documents) under the relevant insurance policy.
SECTION 2.10          Refinancings.  Each of the Notes Obligations and the LC
Obligations and the agreements governing them may be Refinanced, in each case
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Notes Document or any
LC Obligations Document, as in effect on the date hereof or as may be amended in
accordance with the terms hereof) of, any Notes Secured Party or any LC Secured
Party, all without affecting the priorities provided for herein or the other
provisions hereof; provided, however, that the holders of any such Refinancing
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing (to the extent they are not already so bound) to the terms of this
Agreement pursuant to a joinder in the form of Exhibit A hereto, and such other
Refinancing documents or agreements (including amendments or supplements to this
Agreement) as each Applicable Senior Collateral Agent, shall reasonably request
and in form and substance reasonably acceptable to such Applicable Senior
Collateral Agent.  In connection with any Refinancing contemplated by this
Section 2.10, this Agreement may be amended at the request and sole expense of
the Parent, and without the consent (except to the extent a consent is otherwise
required to permit such Refinancing transaction under any Notes Document or any
LC Obligations Document, and other than the consent of each Applicable Senior
28

--------------------------------------------------------------------------------

Collateral Agent, whose consent shall still be required to the extent set forth
in the proviso of the immediately preceding sentence) of any Representative, (a)
to add parties (or any authorized agent or trustee therefor) providing any such
Refinancing, (b) to confirm that such Refinancing indebtedness in respect of any
LC Obligations shall have the same rights and priorities in respect of any LC
Priority Collateral as the indebtedness being Refinanced and (c) to confirm that
such Refinancing indebtedness in respect of any Notes Obligations shall have the
same rights and priorities in respect of any Notes Priority Collateral as the
indebtedness being Refinanced, all on the terms provided for herein immediately
prior to such Refinancing.  Any such additional party and each Applicable Senior
Collateral Agent shall be entitled to rely on the determination of officers of
the Parent that such modifications do not violate the Notes Documents or the LC
Documents if such determination is set forth in an officers’ certificate
delivered to such party and each Applicable Senior Collateral Agent; provided,
however, that such determination will not affect whether or not the Parent and
the Grantors have complied with their undertakings in any such document or this
Agreement.  In connection with the delivery of a joinder as set forth above, the
Parent shall deliver an officer’s certificate to each Collateral Agent
certifying that the Refinancing, including the incurrence of indebtedness and
the incurrence of liens in respect thereof, qualifies as a Refinancing as
defined herein.


SECTION 2.11          Amendments to Security Documents.
(a)          Subject to paragraph (c) below, each of the LC Collateral Agent and
other LC Secured Parties agrees that, without the prior written consent of the
Notes Collateral Agent, no LC Security Document to which such LC Collateral
Agent or LC Secured Party is party may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification or the terms of any new LC Security Document would be prohibited by
or inconsistent with any of the terms of this Agreement.
(b)          Subject to paragraph (c) below, each of the Notes Collateral Agent
and other Notes Secured Parties agrees that, without the prior written consent
of the LC Collateral Agent and each LC Collateral Agent, no Notes Security
Document to which the Notes Collateral Agent or Notes Secured Parties are party
may be amended, supplemented or otherwise modified or entered into to the extent
such amendment, supplement or modification or the terms of any new Notes
Security Document would be prohibited by or inconsistent with any of the terms
of this Agreement.
(c)          In the event that any Senior Collateral Agent or Senior Secured
Obligations Secured Parties enter into any amendment, waiver or consent in
respect of or replace any of the Senior Secured Obligations Collateral Documents
for the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, such Senior Secured Obligations Collateral
Document or changing in any manner the rights of such Senior Collateral Agent,
such Senior Secured Obligations Secured Parties, the Grantors thereunder
(including the release of any Liens in the applicable Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Priority Collateral Document
without the consent of any Junior Collateral Agent or any Junior Secured
Obligations Secured Party and without any action by any Junior Collateral Agent,
any Junior Secured Obligations Secured Party, the Parent or any other Grantor;
provided, however, that (A) such amendment, waiver or consent does not
materially adversely
29

--------------------------------------------------------------------------------

affect the rights of the applicable Junior Secured Obligations Secured Parties
or the interests of the applicable Junior Secured Obligations Secured Parties in
the applicable Junior Secured Obligations Collateral and not the Senior
Collateral Agent or the Senior Secured Obligations Secured Parties, as the case
may be, that have a security interest in the affected collateral in a like or
similar manner, and (B) written notice of such amendment, waiver or consent
shall have been given by the Parent to the Applicable Junior Collateral Agent.


(d)          Notwithstanding anything to the contrary contained herein, the LC
Collateral Agent and other LC Secured Parties and the Notes Collateral Agent and
other Notes Secured Parties hereby agree that they will not amend or otherwise
modify the provisions of the LC Documents or the Notes Documents related to the
Refinancing or payment of any Obligations (including ordinary course payments)
in a manner that makes them more restrictive to Grantors or otherwise prohibits
or restricts a Refinancing or payment permitted under the LC Documents or Notes
Documents as in effect on the date hereof.
SECTION 2.12          Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
(a)          Each Possessory Collateral Agent agrees to hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for, or, as applicable, on trust
for, the benefit of each Secured Party and any assignee solely for the purpose
of perfecting the security interest granted in such Possessory Collateral
pursuant to the Notes Security Documents or the LC Security Documents, subject
to the terms and conditions of this Section 2.12.  To the extent any Possessory
Collateral is possessed by or is under the control of a Collateral Agent (either
directly or through its agents or bailees) other than the Applicable Possessory
Collateral Agent, such Collateral Agent shall deliver such Possessory Collateral
to (or shall cause such Possessory Collateral to be delivered to) the Applicable
Possessory Collateral Agent and shall take all actions reasonably requested in
writing by the Applicable Possessory Collateral Agent to cause the Applicable
Possessory Collateral Agent to have possession or control of same.  Pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent agrees to hold any Possessory Collateral as gratuitous bailee, or, as
applicable, on trust for, for the benefit of each other Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Notes Security
Documents or LC Security Documents, in each case subject to the terms and
conditions of this Section 2.12.
(b)          The duties or responsibilities of each Possessory Collateral Agent
and each other Collateral Agent under this Section 2.12 shall be limited solely
to holding the Possessory Collateral as gratuitous bailee, or, as applicable, on
trust for, for the benefit of each Secured Party for purposes of perfecting the
security interest held by the Secured Parties therein.
(c)          Upon the Discharge of all LC Obligations, the LC Collateral Agent
shall deliver to the Notes Collateral Agent (at the sole expense of the
Grantors), to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Notes Collateral Agent to obtain control of
such Possessory Collateral) or as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby
30

--------------------------------------------------------------------------------

and shall indemnify the Possessory Collateral Agent for loss or damage suffered
by the Possessory Collateral Agent as a result of such transfer except for loss
or damage suffered by the Possessory Collateral Agent as a result of its own
willful misconduct or gross negligence.  No LC Collateral Agent shall be
obligated to follow instructions from the Notes Collateral Agent in
contravention of this Agreement.


(d)          Upon the Discharge of all Notes Obligations, the Notes Collateral
Agent shall deliver to the LC Collateral Agent (at the sole expense of the
Grantors), to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the LC Collateral Agent to obtain control of
such Possessory Collateral) or as a court of competent jurisdiction may
otherwise direct. The Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify the Possessory
Collateral Agent for loss or damage suffered by the Possessory Collateral Agent
as a result of such transfer except for loss or damage suffered by the
Possessory Collateral Agent as a result of its own willful misconduct or gross
negligence.  The Notes Collateral Agent shall not be obligated to follow
instructions from any LC Collateral Agent in contravention of this Agreement.
SECTION 2.13          Control Agreements. The LC Collateral Agent hereby agrees
to act as collateral agent of the Notes Secured Parties under each control
agreement solely for the purpose of perfecting the Lien of the Notes Secured
Parties in the deposit accounts and securities accounts subject to such control
agreements by control. The Notes Collateral Agent, on behalf of the Notes 
Secured Parties, hereby appoints the LC Collateral Agent to act as its
collateral agent under each such control agreement, as applicable. The duties or
responsibilities of the LC Collateral Agent under this Section 2.13 shall be
limited solely to acting as agent for the benefit of each Notes Secured Party
for purposes of perfecting the security interest held by the Secured Parties in
the deposit accounts and securities accounts subject to such control agreements
by control, in each case prior to the Discharge of all LC Obligations
SECTION 2.14          Rights under Permits and Licenses. The LC Collateral Agent
agrees that if the Notes Collateral Agent shall require rights available under
any permit or license controlled by the LC Collateral Agent (as certified to the
LC Collateral Agent by the Notes Collateral Agent, upon which the LC Collateral
Agent may rely) in order to realize on any Notes Priority Collateral, the LC
Collateral Agent shall (subject to the terms of the LC Documents, including the
LC Collateral Agent’s rights to indemnification thereunder) take all such
actions as shall be available to it (at the sole expense of the Grantors),
consistent with applicable law and reasonably requested by the Notes Collateral
Agent in writing, to make such rights available to the Notes Collateral Agent,
subject to the Liens held by the LC Collateral Agent for the benefit of the LC
Secured Parties.  The Notes Collateral Agent agrees that if the LC Collateral
Agent shall require rights available under any permit or license controlled by
the Notes Collateral Agent (as certified to the Notes Collateral Agent by the LC
Collateral Agent, upon which the Notes Collateral Agent may rely) in order to
realize on any LC Priority Collateral, the Notes Collateral Agent shall (subject
to the terms of the Notes Documents, including such Notes Collateral Agent’s
rights to indemnification thereunder) take all such actions as shall be
available to it (at the sole expense of the Grantors), consistent with
applicable law and reasonably requested by the LC Collateral Agent in writing,
to make such rights available to the LC Collateral Agent, subject to the Liens
held by the Notes Collateral Agent for the benefit of the Notes Secured Parties.
31

--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations


Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to any such Lien, it may,
acting reasonably, request that such information be furnished to it in writing
by the other Representatives and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if a
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Representative shall be entitled to make any such
determination by such method as it may, in the exercise of its good faith
judgment, determine, including by reliance upon a certificate of the Parent.
Each Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Parent or any of its
subsidiaries, any Secured Party or any other Person as a result of such
determination.
ARTICLE IV

Consent of Grantors
Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Notes Security Documents, the LC Security Documents or
the Foreign Collateral Documents will in no way be diminished or otherwise
affected by such provisions or arrangements.
Notwithstanding any other provision of this Agreement to the contrary, the
obligations and liabilities of any Grantor incorporated in Norway shall be
limited by such mandatory provisions of sections 8-7 and/or 8-10 of the
Norwegian Limited Liability Companies Act of 13 June 1997 regarding restrictions
on a Norwegian limited liability company’s ability to grant guarantees, loans,
security or other financial assistance.
ARTICLE V

Representations and Warranties
SECTION 5.01          Representations and Warranties of Each Party.  Each party
hereto represents and warrants to the other parties hereto as follows:
(a)          Such party is duly organized or incorporated (as the case may be),
validly existing and, if applicable, in good standing (or the equivalent status
under the laws of any foreign jurisdiction) under the laws of the jurisdiction
of its organization or incorporation (as the case may be) and has all requisite
power and authority to enter into and perform its obligations under this
Agreement.
(b)          This Agreement has been duly executed and delivered by such party.
32

--------------------------------------------------------------------------------

(c)          The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority, (ii) will not violate
any applicable law or regulation governing the powers of such party or any order
of any governmental authority having jurisdiction over it and (iii) will not
violate the charter, by-laws or other organizational documents of such party.


SECTION 5.02          Representations and Warranties of Each Representative. 
Each Collateral Agent and Representative represents and warrants to the other
parties hereto that it is authorized under the Notes Indenture or the LC
Obligations Credit Agreement, as applicable, to enter into this Agreement.
ARTICLE VI

Collateral Agency for Foreign Collateral
SECTION 6.01          Appointment of Foreign Collateral Agent.  It is
acknowledged that, in certain jurisdictions outside of the United State of
America, applicable law prevents both the Notes Collateral Agent and the LC
Collateral Agent from obtaining liens on the Collateral. In such circumstances,
solely for Foreign Collateral, the parties hereto agree that with effect as of
the resignation of the Preceding Foreign Collateral Agent (i) the LC Collateral
Agent, who may appoint any sub-agent in its sole discretion and upon written
notice to the Notes Collateral Agent to act in such capacity, is hereby
appointed as Foreign Collateral Agent and sub-agent for the Collateral Agents in
respect of any LC Priority Collateral, (ii) the Notes Collateral Agent, or any
sub-agent that it may in its sole discretion and upon written notice to the LC
Collateral Agent designate to act in such capacity, is hereby appointed as
Foreign Collateral Agent and sub-agent for the Collateral Agents in respect of
any Notes Priority Collateral, and (iii) notwithstanding anything to the
contrary contained herein, Foreign Collateral Agent is permitted to hold Liens
on such Foreign Collateral in trust for the Secured Parties notwithstanding the
inability of any other Collateral Agent to hold similar Liens. In recognition of
the foregoing, each other Collateral Agent hereby irrevocably appoints the LC
Collateral Agent or the Notes Collateral Agent, as applicable, to act as the
“collateral agent” under any Foreign Collateral Documents, pursuant to Section
6.01(i) and (ii), and each other Collateral Agent hereby irrevocably appoints
and authorizes the LC Collateral Agent or the Notes Collateral Agent, as
applicable, to act as the agent of such Secured Party for purposes of acquiring,
holding and enforcing any and all Liens on Foreign Collateral, pursuant to
Section 6.01(i) and (ii), granted by any of the Grantors to secure any of the
Notes Obligations or LC Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Foreign Collateral Documents or supplements to existing Foreign
Collateral Documents on behalf of the Secured Parties).  In this connection, the
Foreign Collateral Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Foreign Collateral Agent pursuant to this
Article VI for purposes of holding or enforcing any Lien on the Foreign
Collateral (or any portion thereof) granted under the Foreign Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Foreign Collateral Agent, shall be entitled to the benefits of all
provisions of this Agreement, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under this agreement and the
Foreign Collateral Documents as if set forth in full herein with respect
thereto. It is understood and agreed that the use of the term “agent” herein or
in any other Foreign Collateral Documents (or any other similar term) with
reference to the Foreign
33

--------------------------------------------------------------------------------

Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


SECTION 6.02          Rights as a Secured Party.  The Person serving as the
Foreign Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Secured Party as any other Secured Party and may exercise the same
as though it were not the Foreign Collateral Agent and the term “Secured Party”
or “Secured Parties” (or, as applicable, Notes Secured Party or LC Secured
Party) shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Foreign Collateral Agent
hereunder in its individual capacity.  Such Person and its affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Grantor or any Grantor’s Subsidiary or other affiliate thereof as if
such Person were not the Foreign Collateral Agent hereunder and without any duty
to account therefor to the Secured Parties.
SECTION 6.03          Exculpatory Provisions.
(a)          The Foreign Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Foreign
Collateral Documents to which Foreign Collateral Agent is a party, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Foreign Collateral Agent:
(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a default or Event of Default under the Notes Documents or
LC Documents has occurred and is continuing;
(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers (though it hereby is authorized to take such
actions in its Permitted Discretion), except discretionary rights and powers
expressly contemplated hereby or by the Foreign Collateral Documents that the
Foreign Collateral Agent is required to exercise as directed in writing by the
Controlling Parties; provided that the Foreign Collateral Agent shall not be
required to take any action that, in its good faith, based upon the advice of
counsel or upon the written opinion of its counsel, may expose the Foreign
Collateral Agent to liability, or for which it is not indemnified to its
satisfaction or that is contrary to any Foreign Collateral Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property in violation of any Debtor
Relief Law; and
(iii)          shall not, except as expressly set forth herein and in the
Foreign Collateral Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Grantors or any of
their Subsidiaries or affiliates that is communicated to or obtained by the
Person serving as the Foreign Collateral Agent or any of its affiliates in any
capacity.
34

--------------------------------------------------------------------------------

(b)          The Foreign Collateral Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the
Controlling Parties or (ii) in the absence of its own willful misconduct or
gross negligence as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Foreign Collateral Agent shall be deemed not to
have knowledge of any default or Event of Default under the Notes Documents or
LC Documents unless and until written notice describing such default or Event of
Default is given to the Foreign Collateral Agent by the Grantors, LC Collateral
Agent, or Notes Collateral Agent.


(c)          The Foreign Collateral Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Foreign
Collateral Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any default or Event of Default or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Foreign Collateral Document or any other agreement, instrument or document.
SECTION 6.04          Reliance by the Foreign Collateral Agent.  The Foreign
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Foreign Collateral Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Foreign Collateral Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the written
advice of any such counsel, accountants or experts.
SECTION 6.05          Delegation of Duties.
(a)          The Foreign Collateral Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any Foreign Collateral
Document by or through any one or more sub-agents appointed by the Foreign
Collateral Agent.  The Foreign Collateral Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article VI shall apply to any such sub-agent and to the Related Parties of the
Foreign Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the Foreign Collateral.  The Foreign
Collateral Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Foreign Collateral
Agent acted with willful misconduct or gross negligence in the selection of such
sub agents.
(b)          Should any instrument in writing from any Grantor be required by
any sub-agent appointed by the Foreign Collateral Agent to more fully or
certainly vest in and confirm to such sub-agent such rights, powers, privileges
and duties, such Grantor shall execute, acknowledge and deliver any and all such
instruments promptly upon request by the Foreign Collateral Agent.  If
35

--------------------------------------------------------------------------------

any such sub-agent, or successor thereto, shall resign or be removed, all
rights, powers, privileges and duties of such sub-agent, to the extent permitted
by law, shall automatically vest in and be exercised by the Foreign Collateral
Agent until the appointment of a new sub-agent. All references in this Agreement
or in any other Foreign Collateral Document to any Lien or Foreign Collateral
Document granted or delivered in favour of the Foreign Collateral Agent shall
include any Lien or Foreign Collateral Document granted to any sub-agent of the
Foreign Collateral Agent.


SECTION 6.06          Resignation of Foreign Collateral Agent.
(a)          The Foreign Collateral Agent may at any time give notice of its
resignation to the Representatives and the Grantors.  Upon receipt of any such
notice of resignation, the Secured Parties, acting through their Collateral
Agents, shall have the right (provided no Event of Default has occurred and is
continuing under any LC Document or Notes Document at the time of such
resignation) to appoint a successor, which shall be as jointly designated by
Notes Collateral Agent and LC Collateral Agent. If no such successor shall have
been so appointed in accordance with the preceding sentence and shall have
accepted such appointment within 30 days after the retiring Foreign Collateral
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Representatives) (the “Resignation Effective Date”), then the retiring
Foreign Collateral Agent may (but shall not be obligated to), on behalf of the
Secured Parties, appoint a successor Foreign Collateral Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)          With effect from the Resignation Effective Date, (1) the retiring
Foreign Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Foreign Collateral Documents (except that in the
case of any collateral security held by the Foreign Collateral Agent on behalf
of the Secured Parties under any of the Foreign Collateral Documents, the
retiring Foreign Collateral Agent shall continue to hold such collateral
security until such time as a successor Foreign Collateral Agent is appointed
but in any event, no more than sixty (60) days following the Resignation
Effective Date) and (2) except for any indemnity payments owed to the retiring
Foreign Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Foreign Collateral Agent shall instead
be made by or to each Representative directly, until such time, if any, the
relevant Collateral Agents appoint a successor Foreign Collateral Agent as
provided for above.  Upon the acceptance of a successor’s appointment as Foreign
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Foreign
Collateral Agent (other than any rights to indemnity payments owed to the
retiring Foreign Collateral Agent), and the retiring Foreign Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Foreign Collateral Documents.  After the retiring Foreign Collateral
Agent’s resignation or removal hereunder and under the other Foreign Collateral
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Foreign Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Foreign Collateral Agent was acting as
Foreign Collateral Agent.
SECTION 6.07          Non-Reliance on Foreign Collateral Agent and Other Secured
Parties.  Each Collateral Agent acknowledges that it has, independently and
without reliance upon
36

--------------------------------------------------------------------------------

the Foreign Collateral Agent or any of its related parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement, the LC Documents, and the
Notes Documents, as applicable.  Each Collateral Agent also acknowledges that it
will, independently and without reliance upon the Foreign Collateral Agent or
its related parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any Foreign Collateral
Document or any related agreement or any document furnished hereunder or
thereunder.


SECTION 6.08          Collateral Matters.
Each of the Collateral Agents irrevocably authorize the Foreign Collateral
Agent, at its option and in its Permitted Discretion;to release any Lien or any
other claim on any Foreign Collateral granted to or held by the Foreign
Collateral Agent, for the benefit of the Secured Parties, under any Foreign
Collateral Document (A) upon the Discharge of the Notes Obligations and the
Discharge of the LC Obligations, as applicable, in which case such Lien shall
only be released with respect to the Obligations so Discharged; (B) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under the
Foreign Collateral Documents, Notes Documents and LC Documents or (C) if
approved, authorized or ratified in writing in accordance with Section 6.08(b).
(a)          Upon request by the Foreign Collateral Agent at any time, the
Controlling Parties will confirm in writing the Foreign Collateral Agent’s
authority to release or subordinate its interest in particular types or items of
property or take any other action necessary to administer the Foreign
Collateral.  In each case, as specified in this Section 6.08, the Foreign
Collateral Agent will, at the Grantors’ joint and several expense, execute and
deliver to the applicable Grantor such documents as such Grantor may reasonably
request to evidence the release of such item of Foreign Collateral from the
assignment and security interest granted under the Foreign Collateral Documents
or to subordinate its interest in such item, or to release such Grantor from its
obligations under the Foreign Collateral Documents, in each case in accordance
with the terms hereof and the terms of the Foreign Collateral Documents.
(b)          The Foreign Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Foreign Collateral, the existence,
priority or perfection of the Foreign Collateral Agent’s Lien thereon, or any
certificate prepared by any Grantor in connection therewith, nor shall the
Foreign Collateral Agent be responsible or liable to the Secured Parties for any
failure to monitor or maintain any portion of the Foreign Collateral.
SECTION 6.09          Discretionary Rights.  The Foreign Collateral Agent may:
(a)          assume (unless it has received actual notice to the contrary from
the Collateral Agents) that (i) no default or Event of Default  has occurred and
no Grantor is in breach of or default under its obligations under any of the
Foreign Collateral Documents, Notes Documents, or LC Documents, and (ii) any
right, power, authority or discretion vested by any
37

--------------------------------------------------------------------------------

Foreign Collateral Documents, Notes Documents, or LC Documents in any person has
not been exercised;


(b)          if it receives any instructions or directions to take any action in
relation to the Foreign Collateral, assume that all applicable conditions under
this Agreement, LC Documents and Notes Documents for taking that action have
been satisfied;
(c)          engage and pay for the advice or services of accountants, tax
advisers, surveyors or other professional advisers or experts and a single legal
counsel in each applicable jurisdiction (in addition to the Foreign Collateral
Agent’s general outside counsel);
(d)          without prejudice for the generality of paragraph (c) above, at any
time engage and pay for the services of a single additional counsel in each
applicable jurisdiction to act as independent counsel to the Foreign Collateral
Agent (in addition to the Foreign Collateral Agent’s general outside counsel)
(and so separate from any lawyers instructed by the other Secured Parties) if
the Foreign Collateral Agent in its reasonable opinion deems this to be
desirable and the Collateral Agent shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying on the advice or services of any
professional engaged under this Section 6.09; and
(e)          refrain from acting in accordance with the instructions of any
Secured Party or Controlling Party (including bringing any legal action or
proceeding arising out of or in connection with the Foreign Collateral
Documents) until it has received any indemnification and/or security that it may
in its reasonable discretion require which may be greater in extent than that
contained for the benefit of any Representative in the Notes Documents or LC
Documents. Notwithstanding any provision of any Notes Documents or LC Documents
to the contrary, the Foreign Collateral Agent is not obliged to expend or risk
its own funds or otherwise incur any financial liability in the performance of
its duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.
SECTION 6.10          Indemnification of Foreign Collateral Agent.
(a)          The Secured Parties (other than the LC Australian Collateral Agent
and the Notes Collateral Agent) shall jointly and severally indemnify the
Foreign Collateral Agent within three Business Days of demand, and keep the
Foreign Collateral Agent indemnified against any demands, damages, expenses,
costs, losses or liabilities made against or incurred by it in acting as Foreign
Collateral Agent on behalf of the Secured Parties under this Agreement, the
Foreign Collateral Documents, the LC Documents, or the Notes Documents (provided
that any indemnification obligations arising solely due to the instructions of a
Controlling Party shall be borne solely by the Class represented by such
Controlling Party), unless the Foreign Collateral Agent (i) has been reimbursed
by a Grantor pursuant to any of the Foreign Collateral Documents or (ii) such
liabilities, losses, demands, damages, expenses or costs are incurred by or made
against the Foreign Collateral Agent as a result of willful misconduct or gross
negligence as determined by a court of competent jurisdiction by a final
nonappealable judgment. The Grantors hereby jointly and severally indemnify the
Secured Parties against any payment made by them under this Section 6.10(a) and
agree that any payments made by or costs attributable to any Notes Secured
38

--------------------------------------------------------------------------------

Party on account of the Foreign Collateral Agent shall be added to the Notes
Obligations and any payments made by or costs attributable to any LC Secured
Party on account of the Foreign Collateral Agent shall be added to the LC
Obligations.


(b)          The Grantors covenant and agree that they shall defend and be
jointly and severally liable to reimburse and indemnify the Foreign Collateral
Agent (and its Affiliates, officers, directors, employees, attorneys and agents
(“Foreign Collateral Agent Related Persons”)) for any and all reasonable
expenses and other charges actually incurred by the Foreign Collateral Agent on
behalf of the Secured Parties in connection with the execution, delivery,
administration and enforcement of this Agreement and the Foreign Collateral
Documents (or any of them) and from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
actual reasonable expenses or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Foreign Collateral
Agent, in any way relating to or arising out of this Agreement, any Foreign
Collateral Document, or any other document delivered in connection herewith or
therewith or the transactions contemplated hereby or thereby, or the enforcement
of any of the terms hereof or thereof, in each case, except to the extent caused
by the Foreign Collateral Agent’s or the Foreign Collateral Agent Related
Person’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final nonappealable judgment.
(c)          The obligations under this Section 6.10 shall survive the Discharge
of the Notes Obligations, the Discharge of the LC Obligations, the resignation
of any Foreign Collateral Agent, and termination of this Agreement and all of
the Foreign Collateral Documents.
(d)          Notwithstanding anything else in this Section 6.10, the Grantors
shall have no obligation to indemnify or reimburse any Person for any Taxes
unless such Taxes would be subject to indemnification or reimbursement under the
LC Credit Agreement or Notes Indenture.
SECTION 6.11          Treatment of Proceeds of Foreign Collateral.
(a)          All amounts from time to time received or recovered by the Foreign
Collateral Agent pursuant to the terms of any Foreign Collateral Document or in
connection with the realization or enforcement of all or any part of the Foreign
Collateral (the “Foreign Recoveries”) shall be held by the Foreign Collateral
Agent in trust and applied, to the extent permitted by applicable law, in the
following order:
First, in discharging any sums owing to the Foreign Collateral Agent (in its
capacity as such), including (i) amounts owing to Foreign Collateral Agent to
indemnify Foreign Collateral Agent for claims against it or claims that, in the
reasonable discretion of Foreign Collateral Agent, may be asserted against
Foreign Collateral Agent and are subject to the indemnification provisions of
this Agreement and (ii) any deductions and withholdings (on account of taxes or
otherwise) which Foreign Collateral Agent is or may be required by any
applicable law to make from any distribution or payment made by it under this
Agreement and to pay all taxes which may be assessed against it in respect of
any of the Foreign Collateral Documents, or as a consequence of performing its
duties, or by virtue of its capacity as Foreign Collateral Agent (other than in
connection with its remuneration for performing its
39

--------------------------------------------------------------------------------

duties under this Agreement); provided that any Foreign Collateral or proceeds
thereof that is LC Priority Collateral may only be applied or retained by
Foreign Collateral Agent to secure indemnification obligations or other amounts
owing (or potentially owing) by the LC Secured Parties and Foreign Collateral or
proceeds thereof that is Notes Priority Collateral may only be applied or
retained by Foreign Collateral Agent to secure indemnification obligations or
other amounts owing (or potentially owing) by the Notes Secured Parties;
Second, to the Representatives to be applied in accordance with Section 2.01(a)
hereof.
For the avoidance of doubt, following acceleration of any of the Notes
Obligations or the LC Obligations, Foreign Collateral Agent may, in its
Permitted Discretion, hold any amount of the Foreign Recoveries (subject to the
proviso set forth in subclause “first” above) in a non-interest bearing
account(s) in the name of the Foreign Collateral Agent with such financial
institution as it may select (including itself) and for so long as the Foreign
Collateral Agent shall think appropriate in its Permitted Discretion for later
application as set forth herein in respect of any sum owing to the Foreign
Collateral Agent that the Foreign Collateral Agent reasonably considers might
become due or owing at any time in the future.
SECTION 6.12         Currency Conversion. The Foreign Collateral Agent is under
no obligation to make the payments to the Secured Parties above in the same
currency as that in which the obligations and liabilities owing to the Secured
Parties are denominated. To the extent any payment from Foreign Collateral Agent
to a Representative causes a currency conversion, the provisions of the Notes
Documents or the LC Documents (as applicable, based on the Representative
receiving payment) relating to currency conversions shall apply.
SECTION 6.13          Swiss Collateral.
(a)          In relation to Foreign Collateral which is subject to a security
document governed by Swiss law, the LC Collateral Agent in its capacity as
Foreign Collateral Agent shall:
(i)          hold and administer any non-accessory Collateral
(nicht-akzessorische Sicherheit) governed by Swiss law as fiduciary
(treuhänderisch) in its own name but for the benefit of the Secured Parties; and
(ii)          hold and administer any accessory Collateral (akzessorische
Sicherheit) governed by Swiss law as direct representative (direkter
Stellvertreter) in the name and on behalf of the Secured Parties.
(b)          The LC Collateral Agent in its capacity as Foreign Collateral Agent
shall be empowered to:
(i)          exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Foreign Collateral Agent under
the relevant security documents governed by Swiss law together with such powers
and discretions as are reasonably incidental thereto;
40

--------------------------------------------------------------------------------

(ii)           take such action on its behalf as may from time to time be
authorized under or in  accordance with the relevant Foreign Collateral
Documents governed by Swiss law; and


(iii)          accept, enter into and execute, as its direct representative
(direkter Stellvertreter) any pledge or other creation of any accessory security
right granted in favor of any Secured Party under Swiss law in connection with
the Notes Documents and/or the LC Documents and to agree to and execute in its
name and on its behalf as its direct representative (direkter Stellvertreter)
any amendments, confirmations and/or alterations to any security document
governed by Swiss law which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such Collateral, all subject to the provisions of this Agreement.
SECTION 6.14          Scottish Collateral.
(a)          The Foreign Collateral Agent declares that it holds on trust for
the Secured Parties, on the terms contained in this Article VI: (i) the Foreign
Collateral expressed to be subject to the Liens created in favor of the Foreign
Collateral Agent as trustee for the Secured Parties by or pursuant to each
Foreign Collateral Document which is governed by or subject to the laws of
Scotland, and all proceeds of that Foreign Collateral; (ii) all obligations
expressed to be undertaken by any Grantor to pay amounts in respect of the
Obligations to the Foreign Collateral Agent as trustee for the Secured Parties
and secured by any Foreign Collateral Document which is governed by or subject
to the laws of Scotland together with all representations and warranties
expressed to be given by any Grantor or any other person in favour of the
Foreign Collateral Agent as trustee for the Secured Parties; and (iii) any other
amounts or property, whether rights, entitlements, choses in action or
otherwise, actual or contingent, which the Foreign Collateral Agent is required
by the terms of the Notes Documents or the LC Documents to hold as trustee on
trust for the Secured Parties.
(b)          Without prejudice to the other provisions of this Article VI, each
other Collateral Agent hereby irrevocably authorizes the Foreign Collateral
Agent to perform the duties, obligations and responsibilities and to exercise
the rights, powers, authorities and discretions specifically given to the
Foreign Collateral Agent as trustee for the Secured Parties under or in
connection with the Notes Documents and the LC Documents together with any other
incidental rights, powers, authorities and discretions. For the avoidance of
doubt, the Foreign Collateral Agent in its capacity as trustee for the Secured
Parties shall have the same rights, powers, immunities, indemnities and
exclusions from liability as are prescribed in favor of the Foreign Collateral
Agent in this Agreement, which shall apply mutatis mutandis.
SECTION 6.15          Benefits of Foreign Collateral Agent
The provisions of this Article VI granting rights, privileges, immunities and
indemnities to the LC Collateral Agent or Notes Collateral Agent, as applicable,
when acting as Foreign Collateral Agent, are intended to be in addition to, and
shall not impair, the rights, privileges, immunities and indemnities granted to
the LC Collateral Agent and Notes Collateral Agent, as applicable, under the LC
Documents and Notes Documents, as the case may be.
41

--------------------------------------------------------------------------------

ARTICLE VII


Miscellaneous


SECTION 7.01          Legends.  Each Security Document shall (and, to the extent
already in existence, shall be amended to) include a legend, substantially
similar to the form provided below, describing this Agreement (except in the
case of any foreign jurisdiction, where such legend is not customary or where
otherwise prohibited by applicable law):
Reference is made to the Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of August 28, 2020, among BTA Institutional Services
Australia Limited (ABN 48 002 916 396), in its capacity as trustee of the LC
Australian Security Trust referred to herein (when joined to such agreement, in
such capacity, together with its successors in substantially the same capacity
as may from time to time be appointed, the “LC Australian Collateral Agent”),
Deutsche Bank Trust Company Americas (“DBTCA”), as administrative agent and
collateral agent for the LC Secured Parties referred to herein (in such
capacity, together with its successors and co-agents and, as applicable,
sub-agents (including with respect to the LC Australian Collateral, the LC
Australian Collateral Agent), in substantially the same capacity as may from
time to time be appointed, the “LC Collateral Agent”), Wilmington Trust,
National Association (“Wilmington Trust”), as collateral agent for the Notes
Secured Parties referred to herein (in such capacity, together with its
successors and co-agents and, as applicable, sub-agents, in substantially the
same capacity as may from time to time be appointed, the “Notes Collateral
Agent”), Weatherford International plc (“Parent”) and the other Subsidiaries of
the Parent from time to time party thereto.  Each [Notes Secured Party] [LC
Secured Party], through its Collateral Agent, by obtaining the benefits of this
Agreement, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (c)
authorizes and instructs the [Notes Collateral Agent] [LC Collateral Agent] to
enter into the Intercreditor Agreement as [Notes Collateral Agent ] [LC
Collateral Agent] on behalf of such Secured Party.  The foregoing provisions are
intended as an inducement to the [Notes Secured Parties] [LC Secured Parties] to
extend credit to [LC Borrowers] [Notes Issuer] or to acquire any notes or other
evidence of any debt obligation owing from the [LC Borrowers] [Notes Issuer] and
such [Notes Secured Parties] [LC Secured Parties] are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Notes Security
Documents and LC Security Documents (as defined in the ntercreditor Agreement).
In the event of any conflict or inconsistency between the
42

--------------------------------------------------------------------------------

provisions of this Agreement and the Intercreditor Agreement, the provisions of
the Intercreditor Agreement shall control.


SECTION 7.02          Notices.  All notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
(a)          if to the Notes Collateral Agent, to it at:
Wilmington Trust, National Association
Global Capital Markets
50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 55402
USA
Attention:  Weatherford International Notes Administrator
Fax:  612-217-5651
(b)           if to the LC Collateral Agent, to it at:
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 24th Floor
Mail Stop:  NYC60 - 2410
New York, NY 10005
USA
Attention: Project Finance Agency Services, Weatherford, SF0580
Fax: (646) 961-3317
(c)          if to the LC Australian Collateral Agent, to it at:
BTA Institutional Services Australia Limited
Level 2, 1 Bligh Street
Sydney NSW 2000
Australia
Attention: Global Client Services
Fax: +61 2 9260 6009
Email: BNYM_CT_Aus_RMG@bnymellon.com
(d)          if to the Grantors, to them at:
c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com
43

--------------------------------------------------------------------------------

with a copy to:


c/o Weatherford International, LLC
2000 St. James Place
Houston, TX 77056
USA
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the Parent shall be deemed to be a notice to each Grantor). 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if a Business Day) and on the next Business Day thereafter (in
all other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 7.02 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 7.02. As agreed to in writing among the Parent, the Notes Collateral
Agent, the LC Collateral Agent, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
SECTION 7.03          Waivers; Amendment.
(a)          No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
(b)          Subject to Sections 2.03, 2.10, 2.11, Article 6 and 7.15 hereof,
and except as set forth in Section 7.18, neither this Agreement nor any
provision hereof may be terminated, waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by each Representative,
each Collateral Agent and the Parent (for and on behalf of each of the other
Grantors).
SECTION 7.04          Parties in Interest.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, all of whom are intended to be bound by this Agreement.
44

--------------------------------------------------------------------------------

SECTION 7.05          Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 7.06          Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile transmission or any other
electronic means shall be as effective as delivery of a manually signed
counterpart of this Agreement.
SECTION 7.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.08          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          This Agreement and any claim, controversy or dispute arising under
or related to such Agreement shall be governed by, and construed in accordance
with, the law of the State of New York, without giving effect to conflict of law
provisions, other than 5-1401 and 5‑1402 of the New York General Obligations
Law.
(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.
(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 7.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
45

--------------------------------------------------------------------------------

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 7.09          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 7.10          Headings.  Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 7.11          Conflicts.  In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the Notes
Documents and/or any of the LC Documents, the provisions of this Agreement shall
control, except with respect to provisions governing the rights, privileges,
immunities and indemnities of the Collateral Agents and Representatives, in
their capacities as such, in which case the applicable Notes Documents or LC
Documents shall control.
SECTION 7.12          Provisions Solely to Define Relative Rights.  The
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Notes Secured Parties and the LC Secured
Parties in relation to one another.  None of the Grantors shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Sections 2.05, 2.06, 2.10,
2.11, Article V and Article VI) is intended to or will amend, waive or otherwise
modify the provisions of the Notes Documents or any LC Documents), and none of
the Grantors may rely on the terms hereof.  Nothing in this Agreement is
intended to or shall impair or relieve the obligations of the Grantors, which
are absolute and unconditional, to pay the Obligations as and when the same
shall become due and payable in accordance with their terms.  Notwithstanding
anything to the contrary herein or in any Notes Document or any LC Obligations
Document, the Grantors shall not be required to act or refrain from acting
(a) pursuant to this Agreement or any LC Obligations Document with respect to
any Notes Priority Collateral in any manner that would cause a default under any
Notes Document, or (b) pursuant to this Agreement or any Notes Document with
respect to any LC Priority Collateral in any manner that would cause a default
under any LC Obligations Document.  For the avoidance of doubt, the provisions
of this agreement shall apply to the Notes Secured Parties solely in their
capacity as Notes Secured Parties and not in any other capacity.
SECTION 7.13          Agent Capacities.  Except as expressly set forth herein,
neither the Notes Collateral Agent, nor the LC Collateral Agent (including the
LC Australian Collateral
46

--------------------------------------------------------------------------------

Agent), shall have (i) any duties or obligations in respect of any of the
Collateral, all of such duties and obligations, if any, being subject to and
governed by the Notes Documents and the LC Documents, as the case may be, or
(ii) any liability or responsibility for the actions or omissions of any other
Secured Party or for any other Secured Party’s compliance with (or failure to
comply with) the terms of this Agreement.  Neither the Notes Collateral Agent,
nor the LC Collateral Agent (including the LC Australian Collateral Agent) shall
have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Grantor) any amounts in violation of the
terms of this Agreement, so long as such Person is acting in good faith and
without willful misconduct.  Furthermore, and notwithstanding anything to the
contrary contained herein, the LC Australian Collateral Agent shall act or
refrain from acting with respect to the LC Australian Collateral only at the
direction of the LC Administrative Agent.


SECTION 7.14          Supplements.  Upon the execution by any Subsidiary of
Parent of a supplement hereto in form and substance satisfactory to the
Collateral Agents, such subsidiary shall be a party to this Agreement and shall
be bound by the provisions hereof to the same extent as each Grantor are so
bound.  The Parent shall cause any Subsidiary that becomes a Grantor to execute
and deliver such supplement.
SECTION 7.15          Collateral Agent Rights, Protections and Immunities.
In acting under or by virtue of this Agreement, the LC Collateral Agent and the
LC Australian Collateral Agent shall have the rights, protections, immunities
and indemnities granted to the “Administrative Agent” and its respective
sub-agents under the LC Credit Agreement, all of which are incorporated by
reference herein, mutatis mutandis. In acting under or by virtue of this
Agreement, the Notes Collateral Agent shall have the rights, protections,
immunities and indemnities granted to the “Collateral Agent” under the Notes
Indenture, all of which are incorporated by reference herein, mutatis mutandis. 
In acting under or by virtue of this Agreement, the LC Australian Collateral
Agent shall have the rights, protections and immunities granted to the “LC
Australian Collateral Agent” under the LC Australian Security Trust Deed.
SECTION 7.16          Other Junior Intercreditor Agreements.
In addition, in the event that the Parent or any Subsidiary incurs any
obligations secured by a lien on any Collateral that is junior to the LC
Obligations or the  Notes Obligations, then the Notes Collateral Agent and the
LC Collateral Agent shall enter into an intercreditor agreement (at the sole
cost and expense of the Grantors) with the agent or trustee for the secured
parties with respect to such secured obligation to reflect the relative lien
priorities of such parties with respect to the Collateral and governing the
relative rights, benefits and privileges as among such parties in respect of the
Collateral, including as to application of proceeds of the Collateral, voting
rights, control of the Collateral and waivers with respect to the Collateral, in
each case so long as such secured obligations are permitted under, and the terms
of such intercreditor agreement do not violate or conflict with, the provisions
of this Agreement or the other Notes Documents or LC Documents, as the case may
be.  Each party hereto agrees that the Notes Secured Parties (as among
themselves) and the LC Secured Parties (as among themselves) may each enter into
intercreditor agreements (or similar arrangements) with the Applicable Senior
Collateral Agent governing the rights, benefits and privileges as among the
Notes Secured Parties or the LC Secured Parties, as the case may be, in respect
of the Collateral, this Agreement and the applicable Senior
47

--------------------------------------------------------------------------------

Secured Obligations Collateral Documents, as the case may be, including as to
the application of proceeds of the Collateral, voting rights, control of the
Collateral and waivers with respect to the Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement or the other applicable Senior Secured Obligations Collateral
Documents, as the case may be. If any such intercreditor agreement (or similar
arrangement) is entered into, the provisions thereof shall not be (or be
construed to be) an amendment, modification or other change to this Agreement or
any other Notes Document or LC Document, and the provisions of this Agreement
and the other Notes Documents and LC Documents shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms thereof, including to give effect to any intercreditor agreement
(or similar arrangement)).


SECTION 7.17          Additional Grantors.
Promptly upon request by any Collateral Agent, any Person that becomes a Grantor
after the date hereof will provide to the Collateral Agents a fully signed
acknowledgement, substantially in the form attached hereto as Exhibit B,
consenting to the provisions of this Agreement and the intercreditor
arrangements provided for herein; provided that no failure on the part of any
Collateral Agent to request or obtain such acknowledgement will in any way
diminish or impair any of the rights of the Secured Parties hereunder.
SECTION 7.18          Joinder of LC Australian Collateral Agent.
Substantially concurrently with its entry into the LC Australian Security Trust
Deed, BTA Institutional Services Australia Limited shall, without requiring the
consent of any other party hereto, join to this Agreement by executing and
delivering a joinder agreement substantially in the form attached hereto as
Exhibit C.
SECTION 7.19          Purchase Right.
(a)          Without prejudice to the enforcement of the LC Secured Parties’
rights and remedies, the LC Secured Parties agree that following the occurrence
of (i) the occurrence of an Event of Default and acceleration of the LC
Obligations in accordance with the terms of the LC Documents, (ii) any
enforcement action by any LC Secured Party with respect to any material portion
of the Collateral, (iii) any Insolvency or Liquidation Proceeding, or (iv) any
bankruptcy or payment default under the Notes Indenture (each such event, a
“Purchase Option Event”), then some or all of the Notes Secured Parties shall
have the right to elect to purchase all but not less than all of the outstanding
LC Obligations, at par, without regard to any prepayment penalty or premium and
without warranty, representation or recourse, for the Purchase Price (defined
below); provided, with respect to any LC Obligations constituting Bank Product
Obligations, at the time of any such purchase pursuant to this Section 7.19, the
Bank Product Obligations shall have been terminated in accordance with their
terms. The participating Notes Secured Parties shall irrevocably exercise each
such purchase right by delivery of written notice of their intent to purchase
the LC Obligations to the LC Collateral Agent at any time following the Purchase
Option Event; provided, unless the LC Collateral Agent otherwise consents, such
written notice must be received by the LC Collateral Agent no later than the
earlier to occur of (A) 10 Business Days after the LC Collateral Agent delivers
to the Notes Trustee written notice of the occurrence of any
48

--------------------------------------------------------------------------------

Purchase Option Event described in clause (i), (ii) or (iii) above, or (B) if
any bankruptcy or payment default under the Notes Indenture has occurred and is
continuing, 10 Business Days after LC Collateral Agent delivers written notice
to the Notes Trustee that the LC Facility Secured Parties desire to sell or
assign the LC Obligations and are actively seeking to identify one or more
Persons to purchase and acquire its LC Obligations from such LC Facility Secured
Parties.  The parties shall close such purchase and sale within 20 Business Days
(or such shorter time as reasonably specified by the participating Notes Secured
Parties in such notice) after such delivery of such notice.  To the extent that
more than one Notes Secured Party elects to purchase the LC Obligations in
accordance with this Section 7.19, unless otherwise agreed upon by such Notes
Secured Parties electing to purchase the LC Obligations, such Notes Secured
Parties shall purchase all of the LC Obligations in accordance with this Section
7.19 on a ratable basis based on their outstanding Notes Obligations.


(b)          On the date of such purchase and sale (the “Purchase Date”), the
participating Notes Secured Parties shall (i) pay to LC Collateral Agent (on
behalf of all LC Facility Secured Parties) as the purchase price therefor, the
full amount of all the LC Obligations (other than LC Obligations cash
collateralized in accordance with clause (b)(ii) below) then outstanding and
unpaid, and (ii) furnish cash collateral to the LC Collateral Agent in such
amounts as the LC Collateral Agent determines is reasonably necessary to secure
the LC Secured Parties in connection with any issued and outstanding Letters of
Credit (as defined in the LC Credit Agreement) (but not in any event in an
amount greater than (I) 105% of the face amount of letters of credit denominated
in a currency other than U.S. dollars and (II) 103% of the face amount with
respect to letters of credit denominated in U.S. dollars.  Such purchase price
and cash collateral (collectively, the “Purchase Price”) shall be remitted by
wire transfer in federal funds to such bank account of the LC Collateral Agent
as the LC Collateral Agent may designate in writing to the participating Notes
Secured Parties for such purpose.  Interest shall be calculated to but exclude
the Business Day on which such purchase and sale shall occur.
(c)          Such purchase shall be expressly made without representation or
warranty of any kind by the LC Secured Parties as to the LC Obligations or LC
Documents so purchased or otherwise and without recourse to any LC Secured
Party; except that each LC Secured Party shall represent and warrant:  (i) the
amount of the LC Obligations being purchased from such LC Secured Party,
(ii) that such LC Secured Party owns the LC Obligations free and clear of any
Liens, and (iii) that such LC Secured Party has the right to assign such LC
Obligations and the assignment is duly authorized.
(d)          In the event that the participating Notes Secured Parties exercise
and consummate the purchase option set forth in this Section 7.19, (i) LC
Collateral Agent and any other agent under the LC Documents shall have the
right, but not the obligation, to immediately resign under the LC Documents, and
(ii) the participating Notes Secured Parties shall have the right, but not the
obligation, to require LC Collateral Agent and such other agent to immediately
resign under the LC Documents.
(e)          With respect to any cash collateral held under Section 7.4(b)(ii)
above, after giving effect to any payment made and applied to amounts coming due
with respect to any letters of credit (or termination thereof without a drawing
thereon), the amount of any cash collateral then on deposit with the LC
Collateral Agent with respect to such obligations which exceeds the sum
49

--------------------------------------------------------------------------------

of (x) 105% of the face amount of letters of credit denominated in a currency
other than U.S. dollars and (y) 103% of the face amount with respect to letters
of credit denominated in U.S. dollars, shall promptly be returned to the Notes
Collateral Agent (for the benefit of the applicable Notes Secured Parties).


(f)          For the avoidance of doubt, notwithstanding anything to the
contrary herein, (i) any obligations to pay the purchase price or furnish cash
collateral in connection with the exercise of the purchase option set forth
herein shall be obligations of the participating Notes Secured Parties (and not
the Notes Trustee or the Notes Collateral Agent) and (ii) the Notes Trustee and
the Notes Collateral Agent shall have no obligations under this Section 7.19
except to the extent they are required to act in an administrative agent
capacity for the applicable Notes Secured Parties in accordance with the
applicable Notes Documents.
[Remainder of this page intentionally left blank; signatures follow.]




50

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
   
as Notes Collateral Agent
           
By:
/s/ Jane Y. Schweiger
     
Name:  Jane Y. Schweiger
     
Title: Vice President
                   
DEUTSCHE BANK TRUST COMPANY AMERICAS, as LC Collateral Agent
           
By:
/s/ Robert Peschler
     
Name:  Robert Peschler
     
Title: Vice President
           
By:
/s/ Bridgette Casasnovas
     
Name:  Bridgette Casasnovas
     
Title:  Vice President
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------




AUSTRALIA INITIAL GUARANTOR


Executed by WEATHERFORD AUSTRALIA PTY LIMITED ACN 008 947 395  in accordance
with section 127 of the Corporations Act 2001 (Cth):
             
/s/ Bruno Teixeira Bezarra
   
/s/ Robert Antonio De Gasperis
Signature of director
   
Signature of company secretary
       
Bruno Teixeira Bezarra
   
Robert Antonio De Gasperis
Full name of director
 
 
   
Full name of company secretary



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


BERMUDA INITIAL GUARANTORS



         
WEATHERFORD INTERNATIONAL LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WEATHERFORD PANGAEA HOLDINGS LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
SABRE DRILLING LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
KEY INTERNATIONAL DRILLING COMPANY LIMITED
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: President
 







[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
WEATHERFORD BERMUDA HOLDINGS LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WEATHERFORD SERVICES, LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WOFS ASSURANCE LIMITED
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WEATHERFORD HOLDINGS (BERMUDA) LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                         

[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


BRITISH VIRGIN ISLANDS INITIAL GUARANTORS





  WEATHERFORD DRILLING    
WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title:
                   
WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WEATHERFORD COLOMBIA LIMITED
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Vice President
                   
WEATHERFORD HOLDINGS (BVI) LTD.
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Senior Vice President
                   
WEATHERFORD OIL TOOL MIDDLE EAST LIMITED
                   
By:
/s/ Mohammed Dadhiwala
     
Name: Mohammed Dadhiwala
     
Title: Senior Vice President
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


CANADA INITIAL GUARANTORS



 
WEATHERFORD CANADA LTD.
                   
By:
/s/ Pamela M. Webb
     
Name: Pamela M. Webb
     
Title: Vice President
                   
WEATHERFORD (NOVA SCOTIA) ULC
                   
By:
/s/ Pamela M. Webb
     
Name: Pamela M. Webb
     
Title: Vice President
                   
PRECISION ENERGY SERVICES ULC
           
By:
/s/ Pamela M. Webb
     
Name: Pamela M. Webb
     
Title: Vice President
                   
PRECISION ENERGY INTERNATIONAL LTD.
           
By:
/s/ Pamela M. Webb
     
Name: Pamela M. Webb
     
Title: Vice President
                   
PRECISION ENERGY SERVICES COLOMBIA LTD.
           
By:
/s/ Pamela M. Webb
     
Name: Pamela M. Webb
     
Title: Vice President
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


ENGLAND INITIAL GUARANTORS



 
SIGNED for and on behalf of
   
WEATHERFORD EURASIA LIMITED
                   
By:
/s/ Richard Strachan
     
Name: Richard Strachan
     
Title: Director
                   
SIGNED for and on behalf of
   
WEATHERFORD U.K. LIMITED
                   
By:
/s/ Richard Strachan
     
Name: Richard Strachan
     
Title: Director
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


GERMANY INITIAL GUARANTORS



 
SIGNED for and on behalf of
   
WEATHERFORD OIL TOOL GMBH
                   
By:
/s/ Kerstin Hartmann-Miß
     
Name: Kerstin Hartmann-Miß
     
Title: Managing Director
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


IRELAND INITIAL GUARANTORS


GIVEN under the COMMON SEAL


of WEATHERFORD INTERNATIONAL PUBLIC LIMITED COMPANY


and this Deed was delivered:



 
By:
/s/ Stuart Fraser
     
Name: Stuart Fraser
     
Title: Vice President and Chief Accounting Officer
 

















[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


LUXEMBOURG INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL (LUXEMBOURG) HOLDINGS S.À R.L.
   
société à responsabilité limitée
   
8-10, avenue de la Gare
   
L-1610 Luxembourg
   
R.C.S. Luxembourg B146.622
                           
By:
/s/ Mathias Neuenschwander
     
Name: Mathias Neuenschwander
     
Title: Manager A
                           
WEATHERFORD EUROPEAN HOLDINGS (LUXEMBOURG) S.À R.L.
   
société à responsabilité limitée
   
8-10, avenue de la Gare
   
L-1610 Luxembourg
   
R.C.S. Luxembourg B150.992
                   
By:
/s/ Mathias Neuenschwander
     
Name: Mathias Neuenschwander
     
Title: Manager A
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
NETHERLANDS INITIAL GUARANTOR
           
WEATHERFORD NETHERLANDS B.V.
                   
By:
/s/ August Willem Versteeg
     
Name: August Willem Versteeg
     
Title: Managing Director
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


NORWAY INITIAL GUARANTOR



 
WEATHERFORD NORGE AS
                   
By:
/s/ Geir Egil Moller Olsen
     
Name: Geir Egil Moller Olsen
     
Title: Chairman of the Board
         





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


PANAMA INITIAL GUARANTOR





 
WEATHERFORD SERVICES S. DE R.L.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Administrator
                 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


SWITZERLAND INITIAL GUARANTORS



 
WOFS INTERNATIONAL FINANCE GMBH
           
By:
/s/ Valentin Mueller
     
Name: Valentin Mueller
     
Title: Managing Officer
                   
WEATHERFORD WORLDWIDE HOLDINGS GMBH
                   
By:
/s/ Valentin Mueller
     
Name: Valentin Mueller
     
Title: Managing Officer
                   
WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH
                   
By:
/s/ Mathias Neuenschwander
     
Name: Mathias Neuenschwander
     
Title: Managing Officer
                   
WEATHERFORD MANAGEMENT COMPANY SWITZERLAND SÀRL
                   
By:
/s/ Valentin Mueller
     
Name: Valentin Mueller
     
Title: Managing Officer
                   
WEATHERFORD PRODUCTS GMBH
                   
By:
/s/ Andrzej Puchala
     
Name: Andrzej Puchala
     
Title: Managing Officer
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
WEATHERFORD HOLDINGS (SWITZERLAND) GMBH
                   
By:
/s/ Valentin Mueller
     
Name: Valentin Mueller
     
Title: Managing Officer
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------


UNITED STATES INITIAL GUARANTORS



 
WEATHERFORD INTERNATIONAL, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEUS HOLDING, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
PD HOLDINGS (USA), L.P.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
PRECISION ENERGY SERVICES, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------



 
WEATHERFORD U.S., L.P.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
           
WEATHERFORD/LAMB, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD INVESTMENT INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
PRECISION OILFIELD SERVICES, LLP
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
VISUAL SYSTEMS, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
           
COLUMBIA OILFIELD SUPPLY, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
         



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
EPRODUCTION SOLUTIONS, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
ADVANTAGE R&D, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
DISCOVERY LOGGING, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
CASE SERVICES, INC.
           
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                           
WARRIOR WELL SERVICES, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
DATALOG ACQUISITION, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
         





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
EDINBURGH PETROLEUM SERVICES AMERICAS INCORPORATED
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD GLOBAL SERVICES LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
INTERNATIONAL LOGGING S.A., LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
IN-DEPTH SYSTEMS, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
BENMORE IN-DEPTH CORP.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
WEATHERFORD TECHNOLOGY HOLDINGS, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
STEALTH OIL & GAS, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD MANAGEMENT, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD (PTWI), L.L.C.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
           
WEATHERFORD LATIN AMERICA LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
           
WIHBV LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
         



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------





 
WUS HOLDING, L.L.C.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD DISC INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
HIGH PRESSURE INTEGRITY, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
TOOKE ROCKIES, INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
COLOMBIA PETROLEUM SERVICES CORP.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
           
INTERNATIONAL LOGGING LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                 



[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------



 
PRECISION DRILLING GP, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
VISEAN INFORMATION SERVICES INC.
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
                   
WEATHERFORD URS HOLDINGS, LLC
                   
By:
/s/ Christine M. Morrison
     
Name: Christine M. Morrison
     
Title: Vice President
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------

EXHIBIT A
Exhibit A – Joinder to Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit A-1

JOINDER AGREEMENT
(LC Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [___], is among [____], as a
LC Collateral Agent (the “New Collateral Agent”), Wilmington Trust, as Notes
Collateral Agent, DBTCA, as LC Collateral Agent, and Parent (on behalf of itself
and its Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as LC Collateral Agent under the Intercreditor Agreement.
ARTICLE I

Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II

Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the LC Collateral Agent as if it had originally been party to the
Intercreditor Agreement as an LC Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the LC
Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as LC Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III

Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
A-1-1

--------------------------------------------------------------------------------

SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]


A-1-2

--------------------------------------------------------------------------------

Exhibit A-2
JOINDER AGREEMENT
(Notes Obligations)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of [___], is among [_____], as a
Notes Collateral Agent (the “New Collateral Agent”), Wilmington Trust, as Notes
Collateral Agent, DBTCA, as LC Collateral Agent, and Parent (on behalf of itself
and its Subsidiaries).
This Agreement is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among the parties (other than the New Collateral Agent) referred to above.  This
Agreement has been entered into to record the accession of the New Collateral
Agent as Notes Collateral Agent under the Intercreditor Agreement.
ARTICLE I

Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II

Accession
SECTION 2.01          The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as the Notes Collateral Agent as if it had originally been party to
the Intercreditor Agreement as a Notes Collateral Agent.
SECTION 2.02          The New Collateral Agent confirms that its address details
for notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].
SECTION 2.03          Each party to this Agreement (other than the New
Collateral Agent) confirms the acceptance of the New Collateral Agent as the
Notes Collateral Agent for purposes of the Intercreditor Agreement.
SECTION 2.04          [________] is acting in its capacity as Notes Collateral
Agent solely for the Secured Parties under [_____________].
ARTICLE III

Miscellaneous
SECTION 3.01          This Agreement and any claim, controversy or dispute
arising under or related to such Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
A-2-1

--------------------------------------------------------------------------------

SECTION 3.02          This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile transmission or any other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[INSERT SIGNATURE BLOCKS]


A-2-2

--------------------------------------------------------------------------------

EXHIBIT B

Exhibit B – Grantor Acknowledgement to Intercreditor Agreement
INTERCREDITOR AGREEMENT ACKNOWLEDGMENT
1.          Acknowledgement. [______________] (“New Grantor”) acknowledges, as
of [___], that it has received a copy of the Intercreditor Agreement dated as of
August 28, 2020, between Wilmington Trust, National Association, as Notes
Collateral Agent, Deutsche Bank Trust Company Americas as LC Collateral Agent,
and Weatherford International PLC and certain of its affiliates party thereto as
Grantors (the “Intercreditor Agreement”) as in effect on the date hereof, and
consents thereto, agrees to recognize all rights granted thereby to the Notes
Collateral Agent, the other Notes Secured Parties, the LC Collateral Agent and
the other LC Secured Parties, and agrees that it shall not do any act or perform
any obligation which is not in accordance with the agreements set forth in the
Intercreditor Agreement as in effect on the date hereof (as amended or otherwise
modified in accordance with the provisions thereof, including any necessary
consents by each Grantor to the extent required thereby). New Grantor further
acknowledges and agrees that (a) New Grantor is not a beneficiary or third party
beneficiary of the Intercreditor Agreement, (b) New Grantor has no rights under
the Intercreditor Agreement, and New Grantor may not rely on the terms of the
Intercreditor Agreement, and (c) that the obligations of the New Grantor under
the Notes Security Documents, the LC Security Documents or the Foreign
Collateral Documents will in no way be diminished or otherwise affected by the
provisions or arrangements in the Intercreditor Agreement.
2.          Notices.  The address of the New Grantor and the other Grantors for
purposes of Section 7.02 of the Intercreditor Agreement is:
[_____________]
[_____________]
[_____________]
with a copy to:
[_____________]
[_____________]
[_____________]
3.          Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.
4.          Governing Law. THIS ACKNOWLEDGEMENT AND ANY CLAIM CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THE INTERCREDITOR AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS OTHER THAN
SECTIONS 5-1401
B-1

--------------------------------------------------------------------------------

AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. Sections 7.08 and 7.09 of
the Intercreditor Agreement are hereby incorporated by reference herein, mutatis
mutandis.


5.          Credit Document. This Acknowledgement shall constitute a Notes
Document and a LC Document and as a “Loan Document” under the LC Credit
Agreement and an “Indenture Document” under the Notes Indenture.
6.          Miscellaneous. The Notes Collateral Agent, the other Notes Secured
Parties, the LC Collateral Agent, the other LC Secured Parties, and the Foreign
Collateral Agent are the intended beneficiaries of this Acknowledgement.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.
[signature page follows]




B-2

--------------------------------------------------------------------------------

Exhibit C
Exhibit C – Joinder Agreement (LC Australian Collateral Agent)
JOINDER AGREEMENT
(LC Australian Collateral Agent)
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Joinder”), dated as of [___], is provided by BTA
INSTITUTIONAL SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as
trustee of the LC Australian Security Trust (the “LC Australian Collateral
Agent”).
This Joinder is supplemental to that certain Intercreditor Agreement, dated as
of August 28, 2020 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), by and
among Wilmington Trust, DBTCA, the Parent and its Subsidiaries party thereto. 
This Joinder has been entered into to record the joinder of BTA INSTITUTIONAL
SERVICES AUSTRALIA LIMITED ABN 48 002 916 396 in its capacity as trustee of the
LC Australian Security Trust as LC Australian Collateral Agent under the
Intercreditor Agreement.
ARTICLE I

Definitions
SECTION 1.01          Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.
ARTICLE II

Accession
SECTION 2.01          The LC Australian Collateral Agent agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement as the LC Australian Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an LC Australian
Collateral Agent.
SECTION 2.02          The LC Australian Collateral Agent confirms that its
address details for notices pursuant to the Intercreditor Agreement are as
follows:  [_____________].
ARTICLE III

Miscellaneous
SECTION 3.01          This Joinder and any claim, controversy or dispute arising
under or related to such Joinder shall be governed by, and construed in
accordance with, the law of the State of New York.
SECTION 3.02          This Joinder may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract.
C-1

--------------------------------------------------------------------------------

Delivery of an executed signature page to this Joinder by facsimile transmission
or any other electronic means shall be as effective as delivery of a manually
signed counterpart of this Joinder.


SECTION 3.03          Clause [___] (Limitation of liability of LC Australian
Collateral Agent) of the LC Australian Security Trust Deed is incorporated by
reference in this Joinder as if set out in full herein, mutatis mutandis.
[Remainder of this page intentionally left blank; signatures follow.]
C-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
BTA INSTITUTIONAL SERVICES AUSTRALIA LIMITED (ABN 48 002 916 396) in its
capacity as trustee of the LC Australian Security Trust, as LC Australian
Collateral Agent
           
By attorney:
       
Name:
     
Title:
           
under power of attorney dated 1 September 2007 in the presence of:
           
Witness:
       
Name:
 





C-3


--------------------------------------------------------------------------------

SCHEDULE I


Schedule I – Foreign Collateral Documents

 
Agreement
Jurisdiction of Guarantor
Jurisdiction of Collateral
1
Amendment Agreement by Weatherford Oil Tool GmbH, Weatherford Technology
Holdings, LLC, Weatherford/Lamb, Inc., Weatherford U.K. Limited, Weatherford
Norge AS, Weatherford Worldwide Holdings GmbH, Weatherford Holding GmbH
Germany,
US, England, Norway, Switzerland
Germany
2
Assignment Agreement in relation to receivables (trade receivables, intra group
receivables) to be entered into by Weatherford Oil Tool GmbH
Germany
Germany
3
German law governed inventory transfer agreement to be entered into by
Weatherford Oil Tool GmbH
Germany
Germany
4
Assignment Agreement in relation to IP Rights to be entered into by Weatherford
Technology Holdings LLC, Weatherford / Lamb Inc., Weatherford UK Limited,
Weatherford Norge AS
US, England, Norway
Germany
5
Account Pledge Agreement to be entered into by Weatherford Oil Tool GmbH
Germany
Germany
6
Share Pledge Agreement in relation to shares in Weatherford Central Europe GmbH
to be entered into by Weatherford Worldwide Holdings GmbH
Switzerland
Germany
7
Share Pledge Agreement in relation to shares in Weatherford Oil Tool GmbH to be
entered into by Weatherford Holding GmbH
Germany
Germany
9
Quota pledge agreement regarding quotas in Weatherford Worldwide Holdings GmbH,
entered into by Weatherford Irish Holdings Limited, as amended on the date
hereof by a confirmation and amendment agreement to quota pledge agreements
Ireland
Switzerland
10
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Management Company Switzerland Sàrl
Switzerland
Switzerland
11
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Products GmbH
Switzerland
Switzerland
12
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Switzerland Trading and Development GmbH
Switzerland
Switzerland
13
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Worldwide Holdings GmbH
Switzerland
Switzerland






--------------------------------------------------------------------------------






  Agreement
Jurisdiction of Guarantor Jurisdiction of Collateral
14
Quota pledge agreement regarding quotas in Weatherford South America GmbH,
entered into by Weatherford Worldwide Holdings GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
15
Quota pledge agreement regarding quotas in Weatherford Products GmbH, entered
into by Weatherford Worldwide Holdings GmbH, as amended as of the date hereof by
a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
16
Quota pledge agreement regarding quotas in Weatherford Switzerland Trading and
Development GmbH, entered into by Weatherford Worldwide Holdings GmbH, as
amended as of the date hereof by a confirmation and amendment agreement to quota
pledge agreements
Switzerland
Switzerland
17
Quota pledge agreement regarding quotas in Weatherford Management Company
Switzerland Sàrl, entered into by Weatherford Worldwide Holdings GmbH, as
amended as of the date hereof by a confirmation and amendment agreement to quota
pledge agreements
Switzerland
Switzerland
18
Quota pledge agreement regarding quotas in WOFS International Finance GmbH,
entered into by Weatherford Holdings (Switzerland) GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
19
Quota pledge agreement regarding quotas in Weatherford Holdings (Switzerland)
GmbH, entered into by Weatherford Worldwide Holdings GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to quota pledge agreements
Switzerland
Switzerland
20
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by WOFS International Finance GmbH
Switzerland
Switzerland
21
Security assignment agreement regarding trade receivables, intra-group
receivables, insurance receivables and bank account claims, to be entered into
by Weatherford Holdings (Switzerland) GmbH,
Switzerland
Switzerland
22
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Holdings (Switzerland) GmbH, as amended as of the
date hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland






--------------------------------------------------------------------------------




  Agreement Jurisdiction of Guarantor Jurisdiction of Collateral
23
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Management Company Switzerland Sàrl, as amended as
of the date hereof by a confirmation and amendment agreement to pledge
agreements
Switzerland
Switzerland
24
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Products GmbH, as amended as of the date hereof by a
confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
265
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Switzerland Trading and Development GmbH, as amended
as of the date hereof by a confirmation and amendment agreement to pledge
agreements
Switzerland
Switzerland
26
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by Weatherford Worldwide Holdings GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
27
IP pledge agreement regarding existing and future IP rights in Switzerland,
entered into by WOFS International Finance GmbH, as amended as of the date
hereof by a confirmation and amendment agreement to pledge agreements
Switzerland
Switzerland
28
Pledge agreements regarding Rental Tools, to be entered into by Weatherford
Products GmbH,
Switzerland
Switzerland
US
29
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Weatherford Technology Holdings, LLC, as amended as of the date hereof by a
confirmation and amendment agreement to pledge agreements
US
Switzerland
30
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Visual Systems, Inc., as amended as of the date hereof by a confirmation and
amendment agreement to pledge agreements
US
Switzerland
31
IP pledge agreement regarding certain IP rights in Switzerland, entered into by
Weatherford U.S., L.P., as amended as of the date hereof by a confirmation and
amendment agreement to pledge agreements
US
Switzerland




--------------------------------------------------------------------------------